

Exhibit 10.21
LEASE 
BETWEEN
EMERY STATION WEST, LLC (LANDLORD)
AND
ZOGENIX, INC. (TENANT)
EmeryStation West 
Emeryville, California







--------------------------------------------------------------------------------



ARTICLE 1
BASIC LEASE PROVISIONS
1.1 BASIC LEASE PROVISIONS
In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.
(1) BUILDING AND ADDRESS:
5959 Horton Street
Emeryville, California 94608
(2) LANDLORD AND ADDRESS:
Emery Station West, LLC
1120 Nye Street, Suite 400
San Rafael, California 94901
Notices to Landlord shall be addressed:
Emery Station West, LLC
c/o Wareham Property Group
1120 Nye Street, Suite 400
San Rafael, California 94901
With a copy to:
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94901
Attention: David H. Kremer, Esq.
(3) TENANT AND CURRENT ADDRESS:
Name: Zogenix, Inc., a Delaware corporation
Federal Tax Identification Number: 20-5300780
Tenant shall promptly notify Landlord of any change in the foregoing items.
Notices to Tenant shall be addressed:
Prior to the Commencement Date:
5858 Horton Street, Suite 455
Emeryville, CA 94608
Attn: SVP, Chief of Staff

1

--------------------------------------------------------------------------------



 


On and after the Commencement Date:
At the Premises 
Attention: SVP, Chief of Staff
(4) DATE OF THIS LEASE: October 1, 2018
(5) LEASE TERM: Commencing on the Rent Commencement Date and continuing through
the last day of the ninety-sixth (96th) full calendar month following the Rent
Commencement Date; subject to the options set forth in Section 2.6 below.
(6) RENT COMMENCEMENT DATE: June 1, 2019.
Landlord and Tenant hereby acknowledge and agree that Tenant’s possession of the
Premises during the period commencing with the Commencement Date (as defined
hereinafter in this Lease) and ending with the Rent Commencement Date shall be
subject to all the terms and conditions of this Lease other than: a) Tenant’s
obligation to pay Monthly Base Rent, and b) Tenant’s obligation to pay Tenant’s
Share of Operating Expenses and Taxes. Landlord acknowledges that Tenant may be
able to complete the Tenant Improvements and occupy the Premises for the
purposes of doing business prior to the Rent Commencement Date. The date of any
such early occupancy by Tenant shall be referred to herein as the “Early
Occupancy Date”. The period from the Early Occupancy Date, if applicable, and
the Rent Commencement Date shall be referred to herein as the Early Occupancy
Period. Landlord and Tenant hereby acknowledge and agree that Tenant’s
possession of the Premises during any Early Occupancy Period shall be subject to
all the terms and conditions of this Lease other than Tenant’s obligation to pay
Monthly Base Rent, but that Tenant shall be obligated to pay Tenant’s Share of
Operating Expenses and Taxes during any Early Occupancy Period.
(7) EXPIRATION DATE: The last day of the ninety-sixth (96th) full calendar month
following the Rent Commencement Date.
(8) MONTHLY BASE RENT: An amount determined by multiplying the Rentable Area of
the Premises (as the same may exist from time) by the Applicable Monthly Base
Rate. As used herein, the “Applicable Monthly Base Rate” shall be an amount
equal to Three Dollars and Ninety-Two Cents ($3.92) for the twelve (12) month
period following the Rent Commencement Date (which twelve (12) month period
shall include any partial calendar month following the Commencement Date if the
Commencement Date is other than the first (1st) day of a calendar month), which
amount shall increase by a compounded three percent (3%) on each annual
anniversary thereafter.
(9) RENTABLE AREA: 37,307 square feet.

2

--------------------------------------------------------------------------------



(10) TENANT IMPROVEMENT ALLOWANCE:
Notwithstanding anything in this Lease to the contrary, Landlord shall provide
Tenant a tenant improvement allowance to be utilized to pay for Tenant
Improvement Costs (as such are defined in the Workletter attached to this
Lease), in the amount of up to $3,096,481.00, calculated to be equal to one
hundred-ten dollars ($83.00) per rentable square foot of Premises (the “Tenant
Improvement Allowance”). Provided that no Default under the Lease has occurred
with respect to Tenant, the Tenant Improvement Allowance shall be drawn down
pursuant to the terms of the Workletter.
(11) SECURITY DEPOSIT: $326,063.00.
(12) PREMISES: The leasable area located on the fifth (5th) floor, as outlined
on Exhibit A hereto (such portion of the Building collectively hereafter the
“Premises”). Tenant acknowledges that the sixth (6th) floor of the Building is
subject to negotiations for lease by Landlord to a third-party. If, prior to
Landlord’s delivery of possession of the fifth (5th) floor to Tenant pursuant to
this Lease, the aforementioned lease negotiations by Landlord are completely
terminated, Landlord agrees to substitute the sixth (6th) floor as Tenant’s as
the Premises in lieu of the agreed fifth (5th) floor, in which event all other
terms and conditions of this Lease shall remain in full force and effect.
(13) TENANT’S USE OF PREMISES: General Office.
(14) PARKING: Rights to park, on an unreserved basis, up to ninety-three (93)
cars, calculated using a ration of two and one-half (2 1/2) unreserved parking
rights for each 1,000 square feet of Rentable Area of the Premises.
(15) TENANT BROKERS: None.
ENUMERATION OF EXHIBITS AND RIDER


The Exhibits and Rider set forth below and attached to this Lease are
incorporated in this Lease by this reference:
EXHIBIT A  Outline of the Premises
EXHIBIT B  Workletter Agreement
EXHIBIT B-1  Sustainability Design Guidelines
EXHIBIT B-2  Landlord Work / Warm Shell Description
EXHIBIT C-1  Intentionally deleted
EXHIBIT C-2  Rules and Regulations
RIDER 1  Commencement Date Agreement

3

--------------------------------------------------------------------------------



1.2 DEFINITIONS
For purposes hereof, in addition to terms defined elsewhere in this Lease, the
following terms shall have the following meanings:
AFFILIATE: Any corporation or other business entity that is currently owned or
controlled by, owns or controls, or is under common ownership or control with
Tenant or Landlord, as the case may be.
BUILDING: The building located at the address specified in Section 1.1(1). The
Building may include office, laboratory, medical, retail and other uses.
CABLE: As defined in Section 8.2.
COMMENCEMENT DATE: The date determined in accordance with Article 2.
COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building, and
their employees and invitees, or the public, as such areas currently exist and
as they may be changed from time to time.
DECORATION: Tenant Alterations which do not require a building permit, are not
visible from outside of the Premises, and which do not involve any of the
structural elements of the Building, or any of the Building’s systems, including
its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.
DEFAULT: As defined in Section 11.1.
DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T. & S.A. at its San Francisco main office as its
base lending reference rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.
EXPIRATION DATE: The date specified in Section 1.1(7).
FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.
GREEN BUILDING STANDARDS: One or more of the following: the U.S. EPA’s Energy
Star® Portfolio Manager, the Green Building Initiative’s Green Globes™ building
rating system, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED®) building rating system, the ASHRAE Building Energy
Quotient (BEQ), the Global Real Estate Sustainability Benchmark (GRESB), or
other standard for high performance
4

--------------------------------------------------------------------------------



buildings adopted by Landlord with respect to the Building or the Project, as
the same may be revised from time to time.
INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective partners, members, directors, officers, agents and employees.
LAND: The parcel(s) of real estate on which the Building and Project are
located.
LANDLORD WORK: The construction or installation of the work specifically
described in the Workletter Exhibit B-2 attached hereto.
LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.
LEASE: This instrument and all Exhibits and any Riders attached hereto, as may
be amended from time to time.
LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.
LEASEHOLD IMPROVEMENTS: As defined in Section 12.1.
MONTHLY BASE RENT: The monthly rent specified in Section 1.1(8). Notwithstanding
the terms set forth in Section 1.1(8), Landlord and Tenant hereby acknowledge
and agree that, during the first fourteen (14) months of the Lease Term
following the Rent Commencement Date (i.e. from June 1, 2019 through July 31,
2020), Monthly Base Rent shall be calculated on the basis of a Rentable Area of
28,000 square feet, not based on the full 37,307 rentable square footage of the
Premises, but during said fourteen (14) month period Tenant shall be obligated
to pay Tenant’s Share of Operating Expenses and Taxes calculated using the full
37,307 rentable square footage of the Premises.
MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.
NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays reasonably recognized by
the Landlord and the janitorial and other unions servicing the Building in
accordance with their contracts.
OPERATING EXPENSES: All costs, expenses and disbursements of every kind and
nature which Landlord shall pay or become obligated to pay in connection with
the ownership, management, operation, maintenance, replacement and repair of the
Property, including, without
5

--------------------------------------------------------------------------------



limitation, property management fees not to exceed 3.5% of gross revenues; costs
and expenses of any capital improvements which shall be amortized over a period
reasonably determined by Landlord together with interest thereon at a rate
reasonably determined by Landlord; an equitable allocation of management office
expenses (including, without limitation, office rent, supplies, equipment,
salaries, wages, bonuses and other compensation relating to employees of
Landlord or its agents engaged in the management, operation, repair, or
maintenance of the EmeryStation Campus); and, if applicable, the cost of
operating any shared campus amenities, including but not limited to a fitness
center and/or conference center, that are available for use by Tenant (which
amenities may be located in the Building or in other buildings in the
EmeryStation Campus owned by Landlord or affiliates of Landlord), as reasonably
determined by Landlord. Operating Expenses shall not include, (i) costs of
alterations of the premises of tenants of the Project, (ii) costs of goods or
services to the extent billed directly to other tenants of the Project (other
than as reimbursement of general operating expenses), (iii) depreciation
charges, (iv) interest and principal payments on loans (except for loans for
capital improvements which Landlord may include in Operating Expenses), (v)
ground rental payments, (vi) real estate brokerage and leasing commissions,
(vii) advertising and marketing expenses, (viii) costs to the extent Landlord
has been reimbursed for the same by insurance proceeds, condemnation awards,
third party warranties or other third parties (other than tenant’s reimbursement
of general operating expenses), (ix) expenses incurred in negotiating leases of
tenants in the Project or enforcing lease obligations of tenants in the Project,
(x) Landlord’s general corporate overhead, (xi) costs directly incurred in
connection with a sale, financing, refinancing or transfer of all or any portion
of the Project; and (xii) costs incurred to comply with Laws relating to the
removal and remediation of any Hazardous Material which were in existence at the
Project as of the Date of this Lease provided, however, that any costs incurred
in the cleanup or remediation of de minimis amounts of Hazardous Materials
customarily used in office buildings or used to operate motor vehicles and
customarily found in parking facilities shall be included as Operating Expenses.
If any Operating Expense, though paid in one year, relates to more than one
calendar year, at the option of Landlord such expense may be proportionately
allocated among such related calendar years. Operating Expenses for the Property
that are not, in Landlord’s reasonable discretion, allocable solely to either
the office, laboratory, or retail portion of the Building shall be equitably
allocated by Landlord between/amongst such uses.
PREMISES: The space located in the Building described in Section 1.1(12) and as
outlined on Exhibit A attached hereto.
PROJECT or PROPERTY: The Project consists of the mixed-use building located at
the street address specified in Section 1.1(1) in Emeryville, California, and
associated surface and garage parking as designated by Landlord from time to
time, landscaping and improvements, together with the Land, any associated
interests in real property, and the personal property, fixtures, machinery,
equipment, systems and apparatus located in or used in conjunction with any of
the foregoing. Initially, a portion of the parking garage located at 6100 Horton
Street shall be designated by Landlord as part of the Project. The Project may
also be referred to as the Property.
PROJECT’S SUSTAINABILITY PRACTICES: The operations and maintenance practices for
the Building, whether incorporated into the Building’s Rules and Regulations,
6

--------------------------------------------------------------------------------



construction rules and regulations, separate written sustainability policies or
otherwise reasonably implemented by Landlord with respect to the Building or the
Project, as the same may be revised from time to time, addressing, among other
things: energy efficiency; energy measurement and reporting; water usage;
recycling, composting, and waste management; indoor air quality; and chemical
use.
REAL PROPERTY: The Property excluding any personal property.
RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.
RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses
and/or Taxes. The Rent Adjustments shall be determined and paid as provided in
Article 4.
RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable calendar year (or
partial calendar year) during the Term. On or before the Commencement Date and
with each Landlord’s Statement (defined in Article 4), Landlord may estimate and
notify Tenant in writing of its estimate of the Operating Expenses and of Taxes
for such calendar year (or partial calendar year). Prior to the first
determination by Landlord of the amount of Operating Expenses and of Taxes for
the first calendar year (or partial calendar year), Landlord may estimate such
amounts in the foregoing calculation. Landlord shall have the right from time to
time during any calendar year to provide a new or revised estimate of Operating
Expenses and/or Taxes and to notify Tenant in writing thereof, of corresponding
adjustments in Tenant’s Rent Adjustment Deposit payable over the remainder of
such year, and of the amount or revised amount due allocable to months preceding
such change. The last estimate by Landlord shall remain in effect as the
applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant in
writing of a change, which notice may be given by Landlord from time to time
during each year throughout the Term.
RENTABLE AREA OF THE PREMISES: The amount of square footage stipulated and/or
determined, from time to time, pursuant to Section 1.1(9).
STANDARD OPERATING HOURS: Monday through Friday from 8:00 A.M. to 6:00 P.M. and
Saturdays from 9:00 A.M. to 1:00 P.M., excluding National Holidays.
SUBSTANTIALLY COMPLETE or SUBSTANTIAL COMPLETION: The completion of the Landlord
Work or Tenant Work, as the case may be, except for minor insubstantial details
of construction, decoration or mechanical adjustments which remain to be done.
Substantial Completion shall be deemed to have occurred notwithstanding a
requirement to complete “punchlist” or similar minor corrective work. If
Landlord shall be delayed in Substantial Completion due to a Tenant Delay, the
date of Substantial Completion for purposes of determining the Commencement Date
shall be the date when Substantial Completion would have occurred if there had
been no Tenant Delay. Tenant acknowledges that the length of any Tenant Delay is
to be measured by the duration of the delay in Substantial Completion caused by
the
7

--------------------------------------------------------------------------------



event or conduct constituting Tenant Delay, which may exceed the duration of
such event or conduct due to the necessity of rescheduling work or other causes.
TAXES: All federal, state and local governmental taxes, assessments, license
fees and charges of every kind or nature, whether general, special, ordinary or
extraordinary, which Landlord shall pay or become obligated to pay because of or
in connection with the ownership, leasing, management, control, sale, transfer,
or operation of the Property or any of its components (including any personal
property used in connection therewith) or Landlord’s business of owning and
operating the Property, which may also include any rental, revenue, general
gross receipts or similar taxes levied in lieu of or in addition to general real
and/or personal property taxes. For purposes hereof, Taxes for any year shall be
Taxes which are assessed for any period of such year, whether or not such Taxes
are billed and payable in a subsequent calendar year. There shall be included in
Taxes for any year the amount of all fees, costs and expenses (including
reasonable attorneys’ fees) paid by Landlord during such year in seeking or
obtaining any refund or reduction of Taxes. Taxes for any year shall be reduced
by the net amount of any tax refund received by Landlord attributable to such
year. If a special assessment payable in installments is levied against any part
of the Property, Taxes for any year shall include only the installment of such
assessment and any interest payable or paid during such year. Taxes shall not
include any federal or state inheritance, general income, gift or estate taxes,
except that if a change occurs in the method of taxation resulting in whole or
in part in the substitution of any such taxes, or any other assessment, for any
Taxes as above defined, such substituted taxes or assessments shall be included
in the Taxes. Tenant and Landlord acknowledge that Proposition 13 was adopted by
the voters of the State of California in the June, 1978 election and that
assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such purposes as fire protection, street, sidewalk, road, utility
construction and maintenance, refuse removal and for other governmental services
which may formerly have been provided without charge to property owners or
occupants. It is the intention of the parties that all new and increased
assessments, taxes, fees, levies and charges due to any cause whatsoever are to
be included within the definition of real property taxes for purposes of this
Lease.
TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations.
TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Building systems serving the Premises
(excluding Landlord Work or Tenant Work); and any supplementary air‑conditioning
systems installed by Landlord or by Tenant at Landlord’s request pursuant to
Section 6.1(b).
TENANT DELAY: Any act or omission of Tenant which delays Substantial Completion
of the Landlord Work.
TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy.

8

--------------------------------------------------------------------------------



TENANT’S SHARE: The percentage that represents the ratio of the Rentable Area of
the Premises to the Rentable Area of the Building, as determined by Landlord
from time to time. Tenant acknowledges that the Rentable Area of the Premises or
Building may change from re-measurement or otherwise during the Term or as a
result of Tenant leasing additional space within the Building. Notwithstanding
anything herein to the contrary, Landlord may equitably adjust Tenant’s Share
for all or part of any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Building and/or the Project or that varies with the
occupancy of the Building and/or the Project, provided such adjustment is done
in accordance with sound real estate accounting and management principles,
consistently applied.
TERM: The initial term of this Lease commencing on the Commencement Date and
expiring on the Expiration Date, and extension of the initial term, if any.
TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.
WORKLETTER: The Agreement regarding the manner of completion of Landlord Work
and Tenant Work set forth on Exhibit B attached hereto.
ARTICLE 2
PREMISES, TERM, FAILURE TO GIVE POSSESSION, AND PARKING
2.1 LEASE OF PREMISES
(a) Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease. In the event Landlord delivers possession of the Premises to Tenant
prior to the Commencement Date, Tenant shall be subject to all of the terms,
covenants and conditions of this Lease as of the date of such possession, except
as otherwise expressly provided in this Lease.
(b) The parties acknowledge and agree that the Rentable Area set forth in this
Lease has been conclusively determined and is deemed final for the purposes of
this Lease and that prior to the Date of Lease, Tenant had the right to cause
its Architect to verify and confirm the Rentable Area of the Premises.
2.2 TERM
(a) The Commencement Date shall be the date which Landlord delivers possession
of the portion of the Building containing the Premises to Tenant sufficiently
complete, in Landlord’s reasonable opinion, to allow Tenant to commence
construction of the Tenant Work.
(b) Within thirty (30) days following the Commencement Date, Landlord and Tenant
shall enter into an agreement (the form of which is attached hereto as Rider 1)
confirming the Commencement Date. If Tenant fails to enter into such agreement,
then the Commencement Date shall be the date designated by Landlord in such
agreement.

9

--------------------------------------------------------------------------------



2.3 DELIVERY OF POSSESSION
If Landlord shall be unable to give Tenant possession as described above for any
reason, then this Lease shall not be void or voidable, nor shall Landlord be
subject to any liability therefore. Landlord and Tenant hereby acknowledge and
agree that Tenant’s access/entry to the Premises prior to Rent Commencement Date
shall be subject to all the provisions of this Lease other than the payment of
Monthly Base Rent, including, without limitation, Tenant’s compliance with the
insurance and indemnity requirements of this Lease. In connection with any such
early entry, Tenant agrees that it shall not in any way interfere with the
progress of any other work being conducted in the Building, either by Landlord
and/or Landlord’s tenants. Should such early entry interfere with the progress
of other work, in Landlord’s judgment, then Landlord may demand that Tenant
forthwith cease the activities that are causing such interference or vacate the
Premises as necessary until such interference would not occur, and Tenant shall
immediately comply with such demand.
2.4 CONDITION OF PREMISES
No later than thirty (30) days after the Commencement Date, Tenant shall notify
Landlord in writing of any defects in the Landlord Work that are claimed by
Tenant or in the materials or workmanship furnished by Landlord in completing
the Landlord Work. Except for defects stated in such notice, Tenant shall be
conclusively deemed to have accepted the Premises “AS IS” in the condition
existing on the date Tenant first takes possession, and to have waived all
claims relating to the condition of the Premises. Landlord shall proceed
diligently to correct the defects stated in such notice unless Landlord disputes
the existence of any such defects. In the event of any dispute as to the
existence of any such defects, the decision of Landlord’s architect shall be
final and binding on the parties. No agreement of Landlord to alter, remodel,
decorate, clean or improve the Premises or the Real Property and no
representation regarding the condition of the Premises or the Real Property has
been made by or on behalf of Landlord to Tenant, except as may be specifically
stated in this Lease or in the Workletter.
2.5 PARKING
During the Term, Tenant shall have the right to park up to ninety-three (93)
cars of Tenant and its employees (“Tenant’s Parking”), such quantity calculated
to be two and one-half (2 1/2) vehicle rights for every one thousand (1,000)
rentable square feet of Premises Subject to the aforementioned maximum, Tenant
shall have the right to adjust the amount of Tenant’s Parking not more often
than monthly via advance written notice to Landlord (the amount of such notice
to be reasonably established by Landlord). All such parking shall initially be
located in the parking garage owned by Landlord and located at 6100 Horton
Street and shall be leased by Tenant at then quoted rates. In the event Tenant
fails at any time to pay the full amount of any such parking charges or
reimbursements, then in addition to all other remedies available to Landlord
hereunder, Tenant’s parking rights shall be reduced to the extent of Tenant’s
failure to pay for the same and Tenant shall be in Default under. The locations
and type of parking shall be designated by Landlord or Landlord’s parking
operator from time to time. Tenant acknowledges and agrees that the parking
stalls serving the Project may, subject to the other provisions of this Section
2.5, include valet parking and a mixture of stalls for compact vehicles as well
as
10

--------------------------------------------------------------------------------



full‑size passenger automobiles, and that Tenant shall not use parking stalls
for vehicles larger than the striped size of the parking stalls nor shall Tenant
park cars overnight. All vehicles utilizing Tenant’s parking privileges shall
prominently display identification stickers or other markers, and/or have passes
or keycards for ingress and egress, as may be required and provided by Landlord
or its parking operator from time to time. Tenant shall comply with any and all
parking rules and regulations from time to time established by Landlord or
Landlord’s parking operator, including a requirement that Tenant pay to Landlord
or Landlord’s parking operator a charge for loss and replacement of passes,
keycards, identification stickers or markers, and for any and all loss or other
damage caused by persons or vehicles related to use of Tenant’s parking
privileges. Tenant shall not allow any vehicles using Tenant’s parking
privileges to be parked, loaded or unloaded except in accordance with this
Section, including in the areas and in the manner designated by Landlord or its
parking operator for such activities. If any vehicle is using the parking or
loading areas contrary to any provision of this Section, Landlord or its parking
operator shall have the right, in addition to all other rights and remedies of
Landlord under this Lease, to remove or tow away the vehicle without prior
notice to Tenant, and the cost thereof shall be paid to Landlord within ten (10)
days after notice from Landlord.
2.6 RENEWAL OPTIONS
(a) Tenant shall have the option to renew this Lease (“Renewal Option”) with
respect to the entirety of the Premises for one (1) additional term of five (5)
years (the “Renewal Term”), commencing upon expiration of the initial Term. The
Renewal Option must be exercised, if at all, by written notice given by Tenant
to Landlord not earlier than twelve (12) months and not later than nine (9)
months prior to commencement of the Renewal Term. If Tenant properly exercises
the Renewal Option, then references in this Lease to the Term shall be deemed to
include the Renewal Term. Tenant’s rights under this Section 2.6 shall, at the
option of Landlord, be null and void and Tenant shall have no right to renew
this Lease if on the date Tenant exercises the Renewal Option or on the date
immediately preceding the commencement date of the Renewal Term (i) a Default
beyond the applicable cure period shall have occurred and be continuing
hereunder, or (ii) the named Tenant hereunder or pursuant to a Permitted
Transfer (defined below), a Tenant Affiliate, does not occupy the entire
Premises.
(b) If Tenant properly exercises the Renewal Option, then during the Renewal
Term all of the terms and conditions set forth in this Lease as applicable to
the Premises during the initial Term shall apply during the Renewal Term,
including without limitation the obligation to pay Rent Adjustments, except that
(i) Tenant shall accept the Premises in their then “as-is” state and condition
and Landlord shall have no obligation to make or pay for any improvements to the
Premises, and (ii) during the Renewal Term the Monthly Base Rent payable by
Tenant shall be equal to ninety-five percent (95%) of the Fair Market Value
during the Renewal Term as hereinafter set forth, except that in no event shall
Monthly Base Rent during a Renewal Term be less than one hundred percent (100%)
of the Monthly Base Rent in effect during the month immediately preceding the
Renewal Term.
(c) For purposes of this Section, the term “Fair Market Value” shall mean the
rental rate, additional rent adjustment and other charges and increases, if any,
for space comparable in size, location and quality of the Premises under primary
lease (and not sublease) to new or
11

--------------------------------------------------------------------------------



renewing tenants, for a comparable term with base rent adjusted for the relative
tenant improvement allowance, if applicable, and taking into consideration such
amenities as existing improvements and non-removable fixtures in place at the
time of such renewal, view, floor on which the Premises is situated and the
like, situated in comparable office and laboratory buildings in Emeryville or
Berkeley.
(d) If Tenant properly exercises the Renewal Option, then Landlord, by notice to
Tenant not later than six (6) months prior to commencement of the Renewal Term,
shall indicate Landlord’s determination of the Fair Market Value. Tenant, within
fifteen (15) days after the date on which Landlord provides such notice of the
Fair Market Value shall either (i) give Landlord final binding written notice
(“Binding Notice”) of Tenant’s acceptance of Landlord’s determination of the
Fair Market Value, or (ii) if Tenant disagrees with Landlords’ determination,
provide Landlord with written notice of Tenant’s election to submit the Fair
Market Value to binding arbitration (the “Arbitration Notice”). If Tenant fails
to provide Landlord with either a Binding Notice or Arbitration Notice within
such fifteen (15) day period, Tenant shall have been deemed to have given the
Binding Notice. If Tenant provides or is deemed to have provided Landlord with a
Binding Notice, Landlord and Tenant shall enter into the Renewal Amendment (as
defined below) upon the terms and conditions set forth herein.
(e) If the parties are unable to agree upon the Fair Market Value for the
Premises within ten (10) days after Landlord’s receipt of the Arbitration
Notice, Fair Market Value as of commencement of the Renewal Term shall be
determined as follows:
(1) Within ten (10)) days after the date Tenant delivers the Arbitration Notice,
Tenant, at its sole expense, shall obtain and deliver in writing to Landlord a
determination of the Fair Market Value for the Premises for a term equal to the
Renewal Term from a broker or appraiser (“Tenant’s broker”) licensed in the
State of California and engaged in the science/laboratory markets in Emeryville
and Berkeley, California, for at least the immediately preceding five (5) years.
If Landlord accepts such determination, Landlord shall provide written notice
thereof within ten (10) days after Landlord’s receipt of such determination and
the Base Rent for the Renewal Term shall be adjusted to an amount equal to the
Fair Market Value determined by Tenant’s broker. Landlord shall be deemed to
have rejected Tenant’s determination if Landlord fails to respond within the ten
(10) day period.
(2) If Landlord provides notice that it rejects, or is deemed to have rejected,
such determination, within twenty (20) days after receipt of the determination
of Tenant’s broker, Landlord shall designate a broker or appraiser (“Landlord’s
broker”) licensed in the State of California and possessing the qualifications
set forth in (1) above. Landlord’s broker and Tenant’s broker shall name a third
broker, similarly qualified, within five (5) days after the appointment of
Landlord’s broker (“Neutral Broker”).
(3) The Neutral Broker shall determine the Fair Market Value for the Premises as
of the commencement of the Renewal Term within fifteen (15) days after the
appointment of such Neutral Broker by choosing the determination of the
Landlord’s broker that was set forth in the initial notice delivered by Landlord
pursuant to Section 2.6(d) or the Tenant’s broker that was
12

--------------------------------------------------------------------------------



delivered pursuant to Section 2.6(e)(1) which is closest to its own
determination of Fair Market Value. The decision of the Neutral Broker shall be
binding on Landlord and Tenant.
(f) Landlord shall pay the costs and fees of Landlord’s broker in connection
with any determination hereunder, and Tenant shall pay the costs and fees of
Tenant’s broker in connection with such determination as well as the costs and
fees of any broker who assists Tenant in the renewal. The costs and fees of the
Neutral Broker shall be paid one-half by Landlord and one-half by Tenant.
(g) If the amount of the Fair Market Value has not been determined pursuant to
this Section 2.6 as of the commencement of the Renewal Term, then Tenant shall
continue to pay the Base Rent in effect during the last month of the initial
Term until the amount of the Fair Market Value is determined. When such
determination is made, Tenant shall pay any deficiency to Landlord upon demand.
(h) If Tenant is entitled to and properly exercises it’s Renewal Option, upon
determination of Fair Market Value pursuant to this Section 2.6, Landlord shall
prepare an amendment (the “Renewal Amendment”) to reflect changes in the Base
Rent, Term, Expiration Date and other appropriate terms. The Renewal Amendment
shall be sent to Tenant within a reasonable time after determination of Fair
Market Value and, provided the same is accurate, Tenant shall execute and return
the Renewal Amendment to Landlord within ten (10) days after Tenant’s receipt of
same, but an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed.
2.7 TENANT’S EXISTING LEASE AT 5858 HORTON STREET
Tenant presently leases space in a building commonly known as EmeryStation 1,
located at 5858 Horton Street in Emeryville, CA, pursuant to a lease with
Landlord Emery Station Joint Venture, LLC (“ESJV”) originally dated October 31,
2006 and subsequently amended by First, Second, Third and Fourth Amendments
thereto (“Tenant’s Existing Lease”). Landlord and Tenant acknowledge and agree
that, as a condition to and simultaneous with the execution of this Lease,
Landlord, Tenant and ESJV shall enter into documents satisfactory to all three
parties, in their respective sole and absolute discretion, which have the effect
of assigning Tenant’s Existing Lease to Landlord.
ARTICLE 3
RENT
Tenant shall pay to Landlord at the address specified in Section 1.1(2), or to
such other persons, or at such other places designated by Landlord, without any
prior demand therefor in immediately available funds and without any deduction
or offset whatsoever, Rent, including Monthly Base Rent and Rent Adjustments in
accordance with Article 4, during the Term. Monthly Base Rent shall be paid
monthly in advance on or prior to the first day of each month of the Term,
except that the first installment of Monthly Base Rent shall be paid by Tenant
to Landlord concurrently with execution of this Lease. Monthly Base Rent shall
be prorated for
13

--------------------------------------------------------------------------------



partial months within the Term. Unpaid Rent shall bear interest at the Default
Rate from the date due until paid. Tenant’s covenant to pay Rent shall be
independent of every other covenant in this Lease.
ARTICLE 4
RENT ADJUSTMENTS AND PAYMENTS
4.1 RENT ADJUSTMENTS
From and after the Commencement Date, Tenant shall pay to Landlord Rent
Adjustments with respect to each calendar year (or partial calendar year in the
case of the year in which the Commencement Date and the Termination Date occur)
as follows as follows:
(a) The Rent Adjustment Deposit representing Tenant’s Share of Operating
Expenses for the applicable calendar year (or partial calendar year), monthly
during the Term with the payment of Monthly Base Rent;
(b) The Rent Adjustment Deposit representing Tenant’s Share of Taxes for the
applicable calendar year (or partial calendar year), monthly during the Term
with the payment of Monthly Base Rent;
(c) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.2. Rent Adjustments due from Tenant to Landlord for
any calendar year (or partial calendar year) shall be Tenant’s Share of
Operating Expenses for such calendar year (or partial calendar year) and
Tenant’s Share of Taxes for such calendar year (or partial calendar year); and
(d) For purposes of determining Rent Adjustments, if the Building or Property is
not fully occupied during all or a portion of any calendar year during the Term,
Landlord shall make appropriate adjustments to the variable components of
Operating Expenses for such calendar year (or partial calendar year), employing
sound accounting and management principles consistently applied, to determine
the amount of Operating Expenses that would have been paid or incurred by
Landlord had the Building or Property been fully occupied, and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such calendar year (or partial calendar year). In the event that the Property is
not fully assessed for all or a portion of any calendar year (or partial
calendar year) during the Term, then Taxes shall be adjusted to an amount which
would have been payable in such calendar year (or partial calendar year) if the
Property had been fully assessed.
4.2 STATEMENT OF LANDLORD
On or before April 1 of each calendar year (or as soon thereafter as practical),
Landlord will furnish Tenant a statement (“Landlord’s Statement”) respecting the
prior calendar year showing the following:
(a) Operating Expenses and Taxes for such calendar year;

14

--------------------------------------------------------------------------------



(b) The amount of Rent Adjustments due Landlord for the last calendar year, less
credit for Rent Adjustment Deposits paid, if any; and
(c) Any change in the Rent Adjustment Deposit due monthly in the current
calendar year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.
Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall, at Landlord’s option, either be directly refunded to Tenant by
check or otherwise, or be credited to the Rent Adjustment Deposit next coming
due. No interest or penalties shall accrue on any amounts that Landlord is
obligated to credit or refund to Tenant by reason of this Section 4.2.
Landlord’s failure to deliver Landlord’s Statement or to compute the amount of
the Rent Adjustments shall not constitute a waiver by Landlord of its right to
deliver such items nor constitute a waiver or release of Tenant’s obligations to
pay such amounts. The Rent Adjustment Deposit shall be credited against Rent
Adjustments due for the applicable calendar year (or partial calendar year).
During the last complete calendar year or during any partial calendar year in
which this Lease terminates, Landlord may include in the Rent Adjustment Deposit
its estimate of Rent Adjustments which may not be finally determined until after
the termination of this Lease. Tenant’s obligation to pay Rent Adjustments
survives the expiration or termination of this Lease. Notwithstanding the
foregoing, in no event shall the sum of Monthly Base Rent and the Rent
Adjustments be less than the Monthly Base Rent payable.
4.3 BOOKS AND RECORDS
Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. Tenant or its representative (which representative shall be a certified
public accountant licensed to do business in the state in which the Property is
located and whose primary business is certified public accounting and who shall
not be paid on a contingency basis) shall have the right, for a period of sixty
(60) days following the date upon which Landlord’s Statement is delivered to
Tenant, to examine the Landlord’s books and records with respect to the items in
the foregoing statement of Operating Expenses and Taxes during normal business
hours, upon written notice, delivered at least three (3) business days in
advance. Tenant shall pay for all costs of such examination, provided, however,
if such examination results in a discrepancy of more than five percent (5%) in
the actual Operating Expenses and Taxes from those shown on the Landlord’s
Statement, such costs shall be reimbursed by Landlord, not to exceed $1,000.00.
If Tenant does not object in writing to Landlord’s Statement within ninety (90)
days of Tenant’s receipt thereof, specifying the nature of the item in dispute
and the reasons therefor, then Landlord’s Statement shall be considered final
and accepted by Tenant and Tenant shall be deemed to have waived its right to
dispute Landlord’s Statement. If Tenant does dispute any Landlord’s Statement,
Tenant shall deliver a copy of any such audit to Landlord at the time of
notification of the dispute. If Tenant does not provide such notice of dispute
and a copy of such audit to Landlord within such ninety day (90) day period, it
shall be deemed to have waived such right to dispute Landlord’s Statement. Any
amount due to Landlord as shown on Landlord’s Statement, whether or not
15

--------------------------------------------------------------------------------



disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception. In no event
shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Operating Expenses and Taxes unless Tenant has paid and continues
to pay all Rent when due. Upon resolution of any dispute with respect to
Operating Expenses and Taxes, Tenant shall either pay Landlord any shortfall or
Landlord shall credit Tenant with respect to any overages paid by Tenant. The
records obtained by Tenant shall be treated as confidential and neither Tenant
nor any of its representatives or agents (including without limitation any
financial or legal consultants) shall disclose or discuss the information set
forth in the audit to or with any other person or entity (“Confidentiality
Requirement”). Tenant shall indemnify and hold Landlord harmless for any losses
or damages arising out of the breach of the Confidentiality Requirement.
4.4 TENANT OR LEASE SPECIFIC TAXES
In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property located in the Premises or in any storeroom or any other place in the
Premises or the Property, or the areas used in connection with the operation of
the Property, it being the intention of Landlord and Tenant that, to the extent
possible, such personal property taxes shall be billed to and paid directly by
Tenant; (d) resulting from any Landlord Work, Tenant Work, Tenant Alterations,
or any other improvements to the Premises, whether title thereto is in Landlord
or Tenant; or (e) upon this transaction. Taxes paid by Tenant pursuant to this
Section 4.4 shall not be included in any computation of Taxes payable pursuant
to Sections 4.1 and 4.2.
ARTICLE 5
SECURITY DEPOSIT
Concurrently with the execution of this Lease, Tenant shall pay to Landlord the
Security Deposit, in immediately available funds. The Security Deposit may be
applied by Landlord to cure, in whole or part, any default of Tenant under this
Lease, and upon notice by Landlord of such application, Tenant shall replenish
the Security Deposit in full by paying to Landlord within ten (10) days of
demand the amount so applied. Landlord’s application of the Security Deposit
shall not constitute a waiver of Tenant’s default to the extent that the
Security Deposit does not fully compensate Landlord for all losses, damages,
costs and expenses incurred by Landlord in connection with such default and
shall not prejudice any other rights or remedies available to Landlord under
this Lease or by Law. Landlord shall not pay any interest on the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from its general accounts. The Security Deposit shall not be deemed an advance
payment of Rent or a measure
16

--------------------------------------------------------------------------------



of damages for any default by Tenant under this Lease, nor shall it be a bar or
defense of any action that Landlord may at any time commence against Tenant. In
the absence of evidence satisfactory to Landlord of an assignment of the right
to receive the Security Deposit or the remaining balance thereof, Landlord may
return the Security Deposit to the original Tenant, regardless of one or more
assignments of this Lease. Upon the transfer of Landlord’s interest under this
Lease, Landlord’s obligation to Tenant with respect to the Security Deposit
shall terminate upon transfer to the transferee of the Security Deposit, or any
balance thereof. If Tenant shall fully and faithfully comply with all the terms,
provisions, covenants, and conditions of this Lease, the Security Deposit, or
any balance thereof, shall be returned to Tenant within thirty (30) days after
Landlord recovers possession of the Premises. Tenant hereby waives any and all
rights of Tenant under the provisions of Section 1950.7 of the California Civil
Code or other Law regarding the uses to which security deposits may be applied.
If, upon the expiration of the sixth (6th) Lease Year all of the following are
true: a) all Rent due by Tenant under this Lease has been paid, b) Tenant is not
in default, and c) Tenant’s net worth and liquidity, as calculated pursuant to
generally-accepted accounting principles and evidenced by documentation
reasonably satisfactory to Landlord, are each not materially less than they were
as of the Date of Lease, then Landlord agrees that the Security Deposit amount
shall be reduced by fifty percent (50%), to become a revised total of
$718,789.00. Failure of any of the above to be true at the end of the sixth
lease year shall mean the Security Deposit shall remain unchanged from the
amount specified in Section 1.1(11) for the balance of the Lease Term. 
ARTICLE 6
SERVICES
6.1 LANDLORD’S GENERAL SERVICES
(a) So long as this Lease is in full force and effect and Tenant has paid all
Rent then due, Landlord shall furnish the following services the cost of which
services shall be included in Operating Expenses:
(1) heat, ventilation and air‑conditioning (“HVAC”) in the Premises during
Standard Operating Hours as necessary in Landlord’s reasonable judgment for the
comfortable occupancy of the Premises under normal business office and
laboratory operations, and (ii) outside of Tenant’s Standard Operating Hours to
minimum safe setback levels for office laboratory operations (“After-Hours
Setback”), subject to compliance with all applicable voluntary and mandatory
regulations and Laws;
(2) tempered and cold water for normal and customary use in the Premises and in
lavatories in common with other tenants from the regular supply of the Building;
(3) customary cleaning and janitorial services in the Common Areas five (5) days
per week, excluding National Holidays;

17

--------------------------------------------------------------------------------



(4) washing of the outside windows in the Premises weather permitting at
intervals determined by Landlord; and
(5) automatic passenger elevator service in common with other tenants of the
Building and freight elevator service subject to reasonable scheduling by
Landlord. Tenant shall have access to the Premises seven (7) days per week,
twenty-four (24) hours per day, subject to such reasonable measures and systems
for access control and/or tenant identification as exist from time to time at
the Building, including, for example only, keys or card-keys for entry.
(b) Landlord shall provide a security program for the Building (but not
individually for Tenant or the Premises) generally consistent with the standards
of comparable office/laboratory buildings in Emeryville. The cost of the
security program shall be an Operating Expense. Landlord shall not be liable in
any manner to Tenant or any other Tenant Parties for any acts (including
criminal acts) of others, or for any direct, indirect, or consequential damages,
or any injury or damage to, or interference with, Tenant's business, including,
but not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, or other loss or damage,
bodily injury or death, related to any malfunction, circumvention or other
failure of any security program, or for the failure of any security program to
prevent bodily injury, death, or property damage, or loss, or to apprehend any
person suspected of causing such injury, death, damage or loss.
(c) Upon the Rent Commencement Date, Landlord agrees that in the event of an
interruption of power to the Building, Tenant may connect Tenant loads to the
emergency generator serving the Building (the “Emergency Generator”) on the
following conditions: (i) Tenant loads to the Emergency Generator shall in no
event exceed Tenant’s Share of the kVA capacity of the Emergency Generator
Landlord elects to make available for shared use by tenants of the Building;
(ii) any use of the Emergency Generator, including the duration of use, shall be
subject to the requirements and limitations (if any) imposed by applicable Law;
and (iii) in the event of an emergency causing an interruption of power to any
portion of the Building, Landlord may, in its reasonable discretion, immediately
shed or shut down Tenant loads (an “Emergency Shut Down”) to the extent
necessary to redirect the power from the Emergency Generator (“Emergency
Generator Power”) to the Building’s emergency/life-safety systems (e.g.,
elevators, fire-life safety and emergency lighting). To the extent Landlord’s
load shedding equipment accommodates shedding Tenant loads in stages, then
Landlord shall use commercially reasonable good-faith efforts to shed Tenant
loads in a priority which Tenant has delivered to Landlord in writing. As a
condition to Tenant’s right to connect Tenant loads to the Emergency Generator:
(1) Tenant shall install and maintain, at Tenant’s sole cost and expense, a
meter (the “Meter”), which shall be designed and configured to capture all
Tenant loads connected to the Emergency Generator. Any and all costs and
expenses incurred by Landlord in connection with the Emergency Generator,
including, without limitation, provisions for load-shedding and shunt trips,
fuel and maintenance/repair/replacement costs, shall be an Operating Expense;
and
(2) Landlord shall have the right to require Tenant to install and maintain a
shunt trip device (“Shunt Trip Device”) designed and configured to automatically
shut down Tenant’s connection to the Emergency Generator and use of Emergency
Generator Power in the event that
18

--------------------------------------------------------------------------------



the generator load for the Building exceeds eighty percent (80%) of the
Emergency Generator rating.
Tenant shall provide Landlord and Landlord’s building management staff (the
“Building Management Staff”) with access to the Meter installed on the Emergency
Generator (“EG Meter”) at all times for the purpose of inspection, and if
necessary (in the reasonable opinion of the Building Management Staff or
Landlord), to perform maintenance or repairs thereto. In the event that Landlord
incurs any cost or expense in connection with the inspection, repair or
maintenance of the EG Meter, Tenant shall reimburse Landlord for Landlord’s
reasonable and customary out-of-pocket costs and expenses in connection
therewith within thirty (30) days after Tenant’s receipt of Landlord’s written
demand therefor (which demand shall be accompanied by documentation of the costs
and expenses which are the subject of such demand). Landlord shall have the
right at any time during the Lease Term to install and maintain additional or
separate transfer switches, meters, control devices and shunt trip devices in
order to monitor and control Tenant’s connection to the Emergency Generator and
use of the Emergency Generator Power.
Notwithstanding anything to the contrary herein, Tenant acknowledges that the
Emergency Generator and any transfer switch may be exercised on a periodic
basis, such exercise to be conducted by Landlord or the Building Management
Staff at Landlord’s reasonable discretion. Tenant further acknowledges that
annual maintenance procedures require that the Emergency Generator be taken
off-line and that an annual full load test be performed on an annual basis,
which test shall be conducted by Landlord or the Building Management Staff at
Landlord’s reasonable discretion; provided, however, Landlord shall give Tenant
not less than five (5) business days’ prior written notice thereof. Landlord
shall not be liable to Tenant, and Tenant shall not be entitled to any abatement
of rent or other recourse in the event that Emergency Generator Power is not
available for any reason. Landlord’s actual out-of-pocket cost of such exercise
and testing shall be included in the maintenance costs, of which Tenant shall
pay its proportionate share as set forth above in Paragraph 5(f).
Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender and assign to Landlord the Meter with the Premises. In no event shall
Tenant be entitled to any reimbursement from Landlord for costs incurred by
Tenant in connection with Tenant’s installation and maintenance of the Meter.
The rights granted to Tenant under this Section 6.1(c) are personal to the named
Tenant hereunder (and any assignee pursuant to a Permitted Transfer) (each an
“Approved User”), and shall only be exercisable by an Approved User so long only
one connection exists from the Premises to the Emergency Generator at a time.
Any attempt by an Approved User or any of its subtenants or other transferees to
make any additional connection from the Premises to the Emergency Generator
shall constitute a material breach and default, and Tenant shall reimburse
Landlord for all reasonable and customary out-of-pocket costs and expenses
incurred by Landlord in connection with curing any such default within ten (10)
business days following Tenant’s receipt of Landlord’s demand therefor
accompanied by documentation of such costs and expenses.

19

--------------------------------------------------------------------------------



(d) So long as this Lease is in full force and effect and Tenant has paid all
Rent then due, Landlord shall furnish to the Premises replacement lamps, bulbs,
ballasts and starters used in any normal Building lighting installed in the
Premises, except that if the replacement or repair of such items is a result of
negligence of Tenant, its employees, agents, servants, licensees, subtenants,
contractors or invitees, such cost shall be paid by Tenant within ten (10) days
after notice from Landlord and shall not be included as part of Operating
Expenses.
(e) If Tenant uses heat generating machines or equipment in the Premises to an
extent which adversely affects the temperature otherwise maintained by the
air-cooling system or whenever the occupancy or electrical load adversely
affects the temperature otherwise maintained by the air-cooling system, Landlord
reserves the right to install or to require Tenant to install supplementary
air-conditioning units to service the Premises. Tenant shall bear all costs and
expenses related to the installation, maintenance and operation of such units.
6.2 UTILITIES AND JANITORIAL SERVICES
All utility services used in the production of heating and cooling and air
supply and exhaust from the central HVAC systems serving the Building and
Premises, including, without limitation, electricity and gas, as well as water
and sewer services, shall constitute Operating Expenses. If Landlord so elects,
any or all utility services used by Tenant within the Premises, including,
without limitation, electricity and gas, shall be paid for by Tenant by separate
charge and shall not be included as part of Operating Expenses. Such charges
shall be based upon Tenant’s usage as measured by a separate meter or sub-meter
for the Premises installed by Tenant at Tenant’s sole cost and expense, or as
reasonably estimated by Landlord and shall be payable by Tenant to Landlord
within 15 days after billing by Landlord. In addition, Tenant shall provide its
own janitorial services to the Premises, using a janitorial service reasonably
acceptable to Landlord or shall make arrangements with Landlord for Landlord,
through Landlord’s vendors, to perform such Premises cleaning services, and
shall pay the costs thereof directly to Landlord. Notwithstanding any provision
of this Lease to the contrary, Tenant shall not make any alterations or
additions to the electric equipment or systems, in each instance, without the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such alterations or additions (i) do
not exceed the capacity of the wiring, feeders and risers and (ii) are in
compliance with the City’s building code. Tenant’s use of electric current shall
at no time exceed the capacity of the wiring, feeders and risers providing
electric current to the Premises or the Building. The consent of Landlord to the
installation of electric equipment shall not relieve Tenant from the obligation
to limit usage of electricity to no more than such capacity.
6.3 ADDITIONAL AND AFTER HOUR SERVICES
At Tenant’s written request, Landlord shall furnish additional quantities of any
of the services or utilities specified in Section 6.1, if Landlord can
reasonably do so, on the terms set forth herein. For services or utilities
requested by Tenant and furnished by Landlord, Tenant shall pay to Landlord as a
charge therefor Landlord’s prevailing rates charged from time to time for such
services and utilities. Without limiting the generality of the foregoing, for
HVAC service outside of Standard Operating Hours and beyond After-Hours Setback
levels. If Tenant
20

--------------------------------------------------------------------------------



shall fail to make any such payment, Landlord may, upon notice to Tenant and in
addition to Landlord’s other remedies under this Lease, discontinue any or all
of such additional services.
6.4 TELEPHONE SERVICES
All telephone, and communication connections which Tenant may desire shall be
subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, and the location of all wires and the work in connection therewith
shall be performed by contractors approved by Landlord, and shall be subject to
the direction of Landlord and in compliance with Landlord’s then current
Building Standards for voice, data and wiring installation. Landlord reserves
the right to designate and control the entity or entities providing telephone or
other communication cable installation, removal, repair and maintenance in the
Building and to restrict and control access to telephone cabinets or panels. In
the event Landlord designates a particular vendor or vendors to provide such
cable installation, removal, repair and maintenance for the Building, Tenant
agrees to abide by and participate in such program. Tenant shall be responsible
for and shall pay all costs incurred in connection with the installation of
telephone cables and communication wiring in the Premises, including any hook
up, access and maintenance fees related to the installation of such wires and
cables in the Premises and the commencement of service therein, and the
maintenance thereafter of such wire and cables; and there shall be included in
Operating Expenses for the Building all installation, removal, hook up or
maintenance costs incurred by Landlord in connection with telephone cables and
communication wiring serving the Building which are not allocable to any
individual users of such service but are allocable to the Building generally. If
Tenant fails to maintain all telephone cables and communication wiring in the
Premises and such failure affects or interferes with the operation or
maintenance of any other telephone cables or communication wiring serving the
Building, Landlord or any vendor hired by Landlord may enter into and upon the
Premises forthwith and perform such repairs, restorations or alterations as
Landlord deems necessary in order to eliminate any such interference (and
Landlord may recover from Tenant all of Landlord’s costs in connection
therewith). If required by Landlord, no later than the Termination Date Tenant
shall remove all telephone cables and communication wiring installed by Tenant
for and during Tenant’s occupancy and surrender the installation in a condition
previously approved by Landlord. Tenant agrees that neither Landlord nor any of
its agents or employees shall be liable to Tenant, or any of Tenant’s employees,
agents, customers or invitees or anyone claiming through, by or under Tenant,
for any damages, injuries, losses, expenses, claims or causes of action because
of any interruption, diminution, delay or discontinuance at any time for any
reason in the furnishing of any telephone or other communication service to the
Premises and the Building.
6.5 DELAYS IN FURNISHING SERVICES
Tenant agrees that Landlord shall not be in breach of this Lease nor be liable
to Tenant for damages or otherwise, for any failure to furnish, or a delay in
furnishing, or a change in the quantity or character of any service when such
failure, delay or change is occasioned, in whole or in part, by repairs,
improvements or mechanical breakdowns, by the act or default of Tenant or other
parties or by an event of Force Majeure. No such failure, delay or change shall
be deemed to be an eviction or disturbance of Tenant’s use and possession of the
Premises, or relieve Tenant
21

--------------------------------------------------------------------------------



from paying Rent or from performing any other obligations of Tenant under this
Lease, without any deduction or offset; provided, however, in the case of any
such failure or delay is caused by the gross negligence or willful misconduct of
Landlord and the same materially interferes with Tenant’s ability to conduct
business in the Premises, then unless Landlord is diligently pursuing a remedy,
Rent shall be abated commencing on the fifth (5th) consecutive business day
following such failure or delay and shall continue until such time as the
failure or delay that materially interferes with Tenant’s ability to conduct
business in the Premises is cured. Failure to any extent to make available, or
any slowdown, stoppage, or interruption of, the specified utility services
resulting from any cause, including changes in service provider or Landlord’s
compliance with any voluntary or similar governmental or business guidelines now
or hereafter published or any requirements now or hereafter established by any
governmental agency, board, or bureau having jurisdiction over the operation of
the Property shall not render Landlord liable in any respect for damages to
either persons, property, or business, nor be construed as an eviction of Tenant
or work an abatement of Rent, nor relieve Tenant of Tenant’s obligations for
fulfillment of any covenant or agreement hereof. Should any equipment or
machinery furnished by Landlord break down or for any cause cease to function
properly, Landlord shall use reasonable diligence to repair same promptly, but
Tenant shall have no claim for abatement of Rent or damages on account of any
interruption of service occasioned thereby or resulting therefrom.
6.6 CHOICE OF SERVICE PROVIDER
Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Building, the Premises and/or
its occupants. Notwithstanding anything to the contrary set forth in this Lease,
Tenant acknowledges that Landlord has not and does not make any representations
or warranties concerning the identity or identities of the company or companies
which provide services to the Building and the Premises or its occupants and
Tenant acknowledges that the choice of service providers and matters concerning
the engagement and termination thereof shall be solely that of Landlord. The
foregoing provision is not intended to modify, amend, change or otherwise
derogate any provision of this Lease concerning the nature or type of service to
be provided or any specific information concerning the amount thereof to be
provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider.
6.7 SIGNAGE
Initial Building standard signage for Tenant will be installed by Landlord in
the directory in the main lobby of the Building at Landlord’s sole cost and
expense. Any change in such initial signage shall be only with Landlord’s prior
written consent, shall conform to Building standard signage and shall be at
Tenant’s sole cost and expense. Tenant may, at its sole cost and subject to
Landlord’s approval which shall not be unreasonably withheld, inside the
Premises.
Landlord hereby agrees not to offer exterior, non-exclusive, top of building
signage to any other tenant of the Building who has leased two (2) full floors
or less without first offering
22

--------------------------------------------------------------------------------



such signage rights to Tenant first. Landlord and Tenant hereby agree and
acknowledge that if such exterior signage rights are offered by Landlord and
accepted by Tenant, that Tenant shall pay Landlord the prevailing market rate
for such rights, and Landlord and Tenant also agree that for the cost to design,
secure approvals and permits for, fabricate, install, maintain, repair, remove
and restore any such exterior signage shall be at Tenant’s sole cost and
expense.
ARTICLE 7
POSSESSION, USE AND CONDITION OF PREMISES
7.1 POSSESSION AND USE OF PREMISES
(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.1(12) to conduct Tenant’s business. Tenant shall not occupy or use the
Premises (or permit the use or occupancy of the Premises) for any purpose or in
any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules of the Building set forth in Article 18; (4) would tend
to create or continue a nuisance, or (5) in any manner that will cause the
Building or any part thereof not to conform with the Project’s Sustainability
Practices or the certification of the Building pursuant to the applicable Green
Building Standards; provided, however, that in no event shall such practices or
certification requirements have the effect of preventing Tenant from conducting
its business at the Premises in a manner consistent with the Permitted Use.
(b) Landlord shall provide Tenant with Access Card Keys the cost of which shall
be paid by Tenant within ten (10) days of Landlord’s demand therefor, and Tenant
shall place a deposit for such cards with Landlord to cover lost cards or cards
which are not returned at the end of the Term.
(c) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III “path of travel”
requirements triggered by Tenant Additions in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the Common Areas necessitated by the
23

--------------------------------------------------------------------------------



Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. Tenant shall be solely
responsible for requirements under Title I of the ADA relating to Tenant’s
employees.
(d) Civil Code Section 1938. TENANT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PROTECTIONS OF CALIFORNIA CIVIL CODE SECTION 1938. IF SUCH
WAIVER IS NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS
SHALL APPLY. The Premises have not been issued a disability access inspection
certificate or undergone inspection by a Certified Access Specialist (“CASp”).
The following notice is given pursuant to California Civil Code Section 1938:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” Landlord and Tenant hereby agree
that if Tenant elects to perform a CASp inspection of the Premises, Tenant will
provide written notice to Landlord, and Landlord may elect, in Landlord’s sole
discretion, to retain a CASp to perform the inspection. If Landlord does not so
elect, the time and manner of the CASp inspection is subject to the prior
written approval of Landlord. In either event, the payment of the fee for the
CASp inspection shall be borne by Tenant. The cost of making any repairs
necessary to correct violations of construction-related accessibility standards
within the Premises shall be allocated as provided in this Article.
(e) Tenant agrees to cooperate and use commercially reasonable efforts to
participate in traffic management programs, and Tenant shall encourage and
support van, shuttle service, and carpooling by, and staggered and flexible
working hours for, its office workers and service employees to the extent
reasonably permitted by the requirements of Tenant’s business. Neither this
Section or any other provision of this Lease is intended to or shall create any
rights or benefits in any other person, firm, company, governmental entity or
the public.
(f) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management and usage disclosure imposed
upon Landlord by federal or state governmental organizations or by any energy
conservation association to which Landlord is a party or which is applicable to
the Building, including, without limitation, the requirements of California’s
Nonresidential Building Energy Use Disclosure Program, as more particularly
specified in California Public Resources Code Sections 25402.10 et seq. and
regulations adopted pursuant thereto. Further, Tenant hereby authorizes (and
agrees that Landlord shall have the authority to authorize) any electric or gas
utility company providing service to the Building to disclose from time to time
so much of the data collected and maintained by it regarding Tenant’s energy
consumption data as may be necessary to cause the Building to participate in the
ENERGY STAR® Portfolio Manager system and similar programs; and Tenant further
authorizes Landlord to disclose information concerning
24

--------------------------------------------------------------------------------



energy use by Tenant, either individually or in combination with the energy use
of other tenants, as applicable as Landlord determines to be necessary to comply
with applicable Laws pertaining to the Building or Landlord’s ownership thereof.
(g) Hazardous Materials.
(1) Definitions. The following terms shall have the following meanings for
purposes of this Lease:
(i) “Biohazardous Materials” means any and all substances and materials defined
or referred to as “a-medical waste,” “biological waste,” “biohazardous waste,”
“biohazardous material” or any other term of similar import under any Hazardous
Materials Laws, including (but not limited to) California Health & Safety Code
Sections 25105 et seq., and any regulations promulgated thereunder, as amended
from time to time.
(ii) “Environmental Condition” means the Release of any Hazardous Materials in,
over, on, under, through, from or about the Project (including, but not limited
to, the Premises).
(iii) “Environmental Damages” means all claims, suits, judgments, damages,
losses, penalties, fines, liabilities, encumbrances, liens, costs and expenses
of whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforeseeable, arising out of or in connection with any
Environmental Condition, including, to the extent arising out of an
Environmental Condition, without limitation: (A) damages for personal injury, or
for injury or damage to the Project or natural resources occurring on or off the
Project, including without limitation (1) any claims brought by or on behalf of
any person, (2) any loss of, lost use of, damage to or diminution in value of
any Project or natural resource, and (3) costs of any investigation,
remediation, removal, abatement, containment, closure, restoration or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or otherwise reasonably necessary to protect the public health or
safety, whether on or off the Project; (B) reasonable fees incurred for the
services of attorneys, consultants, contractors, experts and laboratories in
connection with the preparation of any feasibility studies, investigations or
reports or the performance of any work described above: (C) any liability to any
third person or governmental agency to indemnify such person or agency for costs
expended or liabilities incurred in connection with any items described in
clause (A) or (B) above; (D) any fair market or fair market rental value of the
Project; and (E) the amount of any penalties, damages or costs a party is
required to pay or incur in excess of that which the party otherwise would
reasonably have expected to pay or incur absent the existence of the applicable
Environmental Condition.
(iv) “Handling” or “Handles”, when used with reference to any substance or
material, includes (but is not limited to) any receipt, storage, use,
generation, Release, transportation, treatment or disposal of such substance or
material.
(v) “Hazardous Materials” means any and all chemical, explosive, biohazardous,
radioactive or otherwise toxic or hazardous materials or hazardous wastes,
25

--------------------------------------------------------------------------------



including without limitation any asbestos-containing materials, PCB’s, CFCs,
petroleum and derivatives thereof, Radioactive Materials, Biohazardous
Materials, Hazardous Wastes, any other substances defined or listed as or
meeting the characteristics of a hazardous substance, hazardous material,
Hazardous Waste, toxic substance, toxic waste, biohazardous material,
biohazardous waste, biological waste, medical waste, radiation, radioactive
substance, radioactive waste, or other similar term, as applicable, under any
law, statute, ordinance, code, rule, regulation, directive, order, condition or
other written requirement enacted, promulgated or issued by any public officer
or governmental or quasi-governmental authority, whether now in force or
hereafter in force at any time or from time to time to protect the environment
or human health, and/or any mixed materials, substances or wastes containing
more than one of the foregoing categories of materials, substances or wastes.
(vi) “Hazardous Materials Laws” means, collectively, (A) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Sections 9601-9657, (B) the Hazardous Materials Transportation Act of 1975, 49
U.S.C. Sections 1801-1812, (C) the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901-6987 (together with any amendments thereto, any
regulations thereunder and any amendments to any such regulations as in effect
from time to time, “RCRA”), (D) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code Sections 25300
et seq., (E) the Hazardous Materials Release Response Plans and Inventory Act,
California Health & Safety Code Sections 25500 et seq., (F) the California
Hazardous Waste Control Law, California Health & Safety Code Sections 25100 et
seq. (together with any amendments thereto, any regulations thereunder and any
amendments to any such regulations as in effect from time to time, the “CHWCL”),
(G) California Health & Safety Code Sections 25015-25027.8, (H) any amendments
to or successor statutes to any of the foregoing, as adopted or enacted from
time to time, (I) any regulations or amendments thereto promulgated pursuant to
any of the foregoing from time to time, (J) any Laws relating to Biohazardous
Materials, including (but not limited to) any regulations or requirements with
respect to the shipping, use, decontamination and disposal thereof, and (K) any
other Law now or at any time hereafter in effect regulating, relating to or
imposing liability or standards of conduct concerning any Hazardous Materials,
including (but not limited to) any requirements or conditions imposed pursuant
to the terms of any orders, permits, licenses, registrations or operating plans
issued or approved by any governmental or quasi-governmental authority from time
to time either on a Project-wide basis or in connection with any Handling of
Hazardous Materials in, on or about the Premises or the Project.
(vii) “Hazardous Wastes” means (A) any waste listed as or meeting the identified
characteristics of a “hazardous waste” or terms of similar import under RCRA,
(B) any waste meeting the identified characteristics of a “hazardous waste”,
“extremely hazardous waste” or “restricted hazardous waste” under the CHWCL,
and/or (C) any and all other substances and materials defined or referred to as
a “hazardous waste” or other term of similar import under any Hazardous
Materials Laws.
(viii) “Radioactive Materials” means (A) any and all substances and materials
the Handling of which requires an approval, consent, permit or license from the
Nuclear Regulatory Commission, (B) any and all substances and materials the
Handling of which
26

--------------------------------------------------------------------------------



requires a Radioactive Material License or other similar approval, consent,
permit or license from the State of California, and (C) any and all other
substances and materials defined or referred to as “radiation,” a “radioactive
material” or “radioactive waste,” or any other term of similar import under any
Hazardous Materials Laws, including (but not limited to) Title 26, California
Code of Regulations Section 17-30100, and any statutes, regulations or other
laws administered, enforced or promulgated by the Nuclear Regulatory Commission.
(ix) “Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, migrating,
dumping or disposing into the air, land, surface water, groundwater or the
environment (including without limitation the abandonment or discarding of
receptacles containing any Hazardous Materials).
(x) “Tenant’s Contamination” means any Hazardous Material Release on or about
the Property by Tenant and/or any agents, employees, contractors, vendors,
suppliers, licensees, subtenants, and invitees of Tenant (individually a “Tenant
Party” and collectively, “Tenant Parties”).
(xi) “Landlord’s Contamination” means any Hazardous Materials which exist in,
on, under or in the vicinity of the Project as of the date of this Lease or
which migrate onto or beneath the Project after termination of this Lease.
Tenant shall not be required to pay any costs with respect to the remediation or
abatement of Landlord’s Contamination.
(1) Handling of Hazardous Materials. The parties acknowledge that Tenant wishes
and intends to use all or a portion of the Premises as a bio-pharmaceutical
research and development and otherwise for the conduct by Tenant of its business
in accordance with the use specified in Section 1.1(12), that such use, as
conducted or proposed to be conducted by Tenant, would customarily include the
Handling of Hazardous Materials, and that Tenant shall therefore be permitted to
engage in the Handling in the Premises of necessary and reasonable quantities of
Hazardous Materials customarily used in or incidental to the operation of a bio
pharmaceutical research, development, preparation and dispensing facility and
the other business operations of Tenant in the manner conducted or proposed to
be conducted by Tenant hereunder (“Permitted Hazardous Materials”), provided
that the Handling of such Permitted Hazardous Materials by all Tenant Parties
shall at all times comply with and be subject to all provisions of this Lease
and all Laws, including all Hazardous Materials Laws as well as be in compliance
with Landlord’s Chemical Control Area Plan for the Building. Without limiting
the generality of the foregoing, Tenant shall comply at all times with all
Hazardous Materials Laws applicable to any aspect of Tenant’s use of the
Premises and the Project and of Tenant’s operations and activities in, on and
about the Premises and the Project, and shall ensure at all times that Tenant’s
Handling of Hazardous Materials in, on and about the Premises does not violate
(x) the terms of any governmental licenses or permits applicable to the Building
(including, but not limited to, the Building Discharge Permit as defined below)
or Premises or to Tenant’s Handling of any Hazardous Materials therein, or (y)
any applicable requirements or restrictions relating to the occupancy
classification of the Building and the Premises.
(2) Disposition or Emission of Hazardous Materials. Tenant shall not Release or
dispose of any Hazardous Materials, except to the extent authorized by permit,
at the Premises
27

--------------------------------------------------------------------------------



or on the Project, but instead shall arrange for off-site disposal, under
Tenant’s own name and EPA waste generator number (or other similar identifying
information issued or prescribed by any other governmental authority with
respect to Radioactive Materials, Biohazardous Materials or any other Hazardous
Materials) and at Tenant’s sole expense, in compliance with all applicable
Hazardous Materials Laws, with the Laboratory Rules and Regulations (defined
below) and with all other applicable Laws and regulatory requirements.
(3) Information Regarding Hazardous Materials. Tenant shall maintain and make
available to Landlord the following information and/or documentation upon
demand:
(i) An inventory of all Hazardous Materials that Tenant receives, uses, handles,
generates, transports, stores, treats or disposes of from time to time, or at
the time of preparation of such inventory proposes or expects to use, handle,
generate, transport, store, treat or dispose of from time to time, in connection
with its operations at the Premises. Such inventory shall include, but shall
separately identify, any Hazardous Wastes, Biohazardous Materials and
Radioactive Materials covered by the foregoing description. If such inventory
includes any Biohazardous Materials, Tenant shall also disclose in writing to
Landlord the Biosafety Level designation associated with the use of such
materials.
(ii) Copies of all then existing permits, licenses, registrations and other
similar documents issued by any governmental or quasi-governmental authority
that authorize any Handling of Hazardous Materials in, on or about the Premises
or the Project by any Tenant Party.
(iii) All Material Safety Data Sheets (“MSDSs”), if any, required to be
completed with respect to operations of Tenant at the Premises from time to time
in accordance with Title 26, California Code of Regulations Section 8-5194 or 42
U.S.C. Section 11021, or any amendments thereto, and any Hazardous Materials
Inventory Sheets that detail the MSDSs.
(iv) All hazardous waste manifests (as defined in Title 26, California Code of
Regulations Section 22-66481), if any, that Tenant is required to complete from
time to time in connection with its operations at the Premises.
(v) A copy of any “Hazardous Materials Business Plan” required from time to time
with respect to Tenant’s operations at the Premises pursuant to California
Health & Safety Code Sections 25500 et seq., and any regulations promulgated
thereunder, as amended from time to time, or in connection with Tenant’s
application for a business license from the City of Emeryville. If applicable
law does not require Tenant to prepare a Hazardous Materials Business Plan,
Tenant shall furnish to Landlord at the times and in the manner set forth above
the information that would customarily be contained in a Hazardous Materials
Business Plan, including (but not limited to) information regarding Tenant’s
Hazardous Materials inventories. The parties acknowledge that a Hazardous
Materials Business Plan would ordinarily include an emergency response plan, and
that regardless of whether applicable Law requires Tenant or other tenants in
the Building to prepare Hazardous Materials Business Plans, Landlord in its
discretion may elect to prepare a coordinated emergency response plan for the
entire Building and/or for multiple Buildings on the Project.

28

--------------------------------------------------------------------------------



(vi) Any “Contingency Plans and Emergency Procedures” required of Tenant from
time to time, in connection with its operations at the Premises, pursuant to
applicable Law, Title 26, California Code of Regulations Sections 22-67140 et
seq., and any amendments thereto, and any “Training Programs and Records”
required under Title 26, California Code of Regulations Section 22-66493, and
any amendments thereto from time to time. Landlord in its discretion may elect
to prepare a Contingency Plan and Emergency Procedures for the entire Building
and/or for multiple Buildings on the Project, in which event, if applicable law
does not require Tenant to prepare a Contingency Plan and Emergency Procedures
for its operations at the Premises, Tenant shall furnish to Landlord at the
times and in the manner set forth above the information that would customarily
be contained in a Contingency Plan and Emergency Procedures.
(vii) Copies of any biennial or other periodic reports furnished or required to
be furnished to the California Department of Health Services from time to time,
under applicable law, pursuant to Title 26, California Code of Regulations
Section 22-66493 and any amendments thereto, relating to any Hazardous
Materials.
(viii) Copies of any industrial wastewater discharge permits issued to or held
by Tenant from time to time in connection with its operations at the Premises
(the parties presently anticipate, however, that because of the existence of the
Building Discharge Permit in Landlord’s name as described above. Tenant will not
be required to maintain a separate, individual discharge permit).
(ix) Copies of any other lists, reports, studies, or inventories of Hazardous
Materials or of any subcategories of materials included in Hazardous Materials
that Tenant is otherwise required to prepare and file from time to time with any
governmental or quasi-governmental authority in connection with Tenant’s
operations at the Premises, including (but not limited to) reports filed by
Tenant with the federal Food & Drug Administration or any other regulatory
authorities primarily in connection with the presence (or lack thereof) of any
“select agents” or other Biohazardous Materials on the Premises, together with
proof of filing thereof.
(x) Any other information reasonably requested by Landlord in writing from time
to time in connection with (A) Landlord’s monitoring (in Landlord’s reasonable
discretion) and enforcement of Tenant’s obligations under this Section and of
compliance with applicable Laws in connection with any Handling or Release of
Hazardous Materials in the Premises or Building or on or about the Project by
any Tenant Party, (B) any inspections or enforcement actions by any governmental
authority pursuant to any Hazardous Materials Laws or any other Laws relating to
the presence or Handling of Hazardous Materials in the Premises or Building or
on or about the Project by any Tenant Party, and/or (C) Landlord’s preparation
(in Landlord’s discretion) and enforcement of any reasonable rules and
procedures relating to the presence or Handling by Tenant or any Tenant Party of
Hazardous Materials in the Premises or Building or on or about the Project,
including (but not limited to) any contingency plans or emergency response plans
as described above. Except as otherwise required by Law, Landlord shall keep
confidential any information supplied to Landlord by Tenant pursuant to the
foregoing, provided, however, that the foregoing shall not apply to any
information filed with
29

--------------------------------------------------------------------------------



any governmental authority or available to the public at large. Landlord may
provide such information to its lenders, consultants or investors provided such
entities agree to keep such information confidential.
(1) Indemnification; Notice of Release. Tenant shall be responsible for and
shall indemnify, defend and hold Landlord harmless from and against all
Environmental Damages to the extent arising out of or otherwise relating to, (i)
any Handling of Hazardous Materials by any Tenant Party in, on or about the
Premises or the Project in violation of this Section, (ii) any breach of
Tenant’s obligations under this Section or of any Hazardous Materials Laws by
any Tenant Party, or (iii) the existence of any Tenant Contamination in, on or
about the Premises or the Project to the extent caused by any Tenant Party,
including without limitation any removal, cleanup or restoration work and
materials necessary to return the Project or any improvements of whatever nature
located on the Project to the condition existing prior to the Handling of
Hazardous Materials in, on or about the Premises or the Project by any Tenant
Party. In the event of any Tenant Contamination in, on or about the Premises or
any other portion of the Project or any adjacent lands, Tenant shall promptly
remedy the problem in accordance with all applicable Hazardous Materials Laws
and Laws, shall give Landlord oral notice of any such non-standard or
non-customary Release promptly after Tenant becomes aware of such Release,
followed by written notice to Landlord within five (5) days after Tenant becomes
aware of such Release, and shall furnish Landlord with concurrent copies of any
and all notices, reports and other written materials filed by any Tenant Party
with any governmental authority in connection with such Release. Tenant shall
have no obligation to remedy any Hazardous Materials contamination which was not
caused or released by a Tenant Party.
(2) Governmental Notices. Tenant shall promptly provide Landlord with copies of
all notices received by Tenant relating to any actual or alleged presence or
Handling by any Tenant Party of Hazardous Materials in, on or about the Premises
or any other portion of the Project, including, without limitation, any notice
of violation, notice of responsibility or demand for action from any federal,
state or local governmental authority or official in connection with any actual
or alleged presence or Handling by any Tenant Party of Hazardous Materials in or
about the Premises or any other portion of the Project.
(3) Inspection by Landlord. In addition to, and not in limitation of, Landlord’s
rights under this Lease, upon reasonable prior request by Landlord, Tenant shall
grant Landlord and its consultants, as well as any governmental authorities
having jurisdiction over the Premises or over any aspect of Tenant’s use
thereof, reasonable access to the Premises at reasonable times to inspect
Tenant’s Handling of Hazardous Materials in, on and about the Premises, and
Landlord shall not thereby incur any liability to Tenant or be deemed guilty of
any disturbance of Tenant’s use or possession of the Premises by reason of such
entry; provided, however, that Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises caused by such entry. Landlord
shall comply with any security precaution reasonably imposed by Tenant during
any entry onto the Premises and shall minimize to the extent reasonably possible
any interference with Tenant’s use of the Premises caused by such entry.
Notwithstanding Landlord’s rights of inspection and review of documents,
materials and physical conditions under this Section with respect to Tenant’s
Handling of Hazardous Materials, Landlord shall have no duty or obligation to
perform any such inspection or review or to monitor
30

--------------------------------------------------------------------------------



in any way any documents, materials, physical conditions or compliance with Laws
in connection with Tenant’s Handling of Hazardous Materials, and no third Party
shall be entitled to rely on Landlord to conduct any such inspection, review or
monitoring by reason of the provisions of this Section.
(4) Monitoring by Landlord. Landlord reserves the right to monitor, in
Landlord’s reasonable discretion and at Landlord’s cost (the reasonable cost of
which shall be recoverable as an Operating Expense (except in the case of a
breach of any of Tenant’s obligations under this Section, in which event such
monitoring costs may be charged back entirely to Tenant and shall be reimbursed
by Tenant to Landlord within ten (10) days after written demand by Landlord from
time to time, accompanied by supporting documentation reasonably evidencing the
costs for which such reimbursement is claimed), at such times and from time to
time as Landlord in its reasonable discretion may determine, through consultants
engaged by Landlord or otherwise as Landlord in its reasonable discretion may
determine, (x) all aqueous and atmospheric discharges and emissions from the
Premises during the Term by a Tenant Party, (y) Tenant’s compliance and the
collective compliance of all tenants in the Building with requirements and
restrictions relating to the occupancy classification of the Building
(including, but not limited to, Hazardous Materials inventory levels of Tenant
and all other tenants in the Building), and (z) Tenant’s compliance with all
other requirements of this Section.
(5) Discovery of Discharge. If Landlord, Tenant or any governmental or
quasi-governmental authority discovers any Release from the Premises during the
Term by a Tenant Party in violation of this Section that, in Landlord’s
reasonable determination, jeopardizes the ability of the Building or the Project
to meet applicable Laws or otherwise adversely affects the Building’s or the
Project’s compliance with applicable discharge or emission standards, or if
Landlord discovers any other breach of Tenant’s obligations under this Section,
then upon receipt of written notice from Landlord or at such earlier time as
Tenant obtains actual knowledge of the applicable discharge, emission or breach,
Tenant at its sole expense shall within a reasonable time (x) in the case of a
Release in violation of this Lease, cease the applicable discharge or emission
and remediate any continuing effects of the discharge or emission until such
time, if any, as Tenant demonstrates to Landlord’s reasonable satisfaction that
the applicable discharge or emission is in compliance with all applicable Laws
and any other applicable regulatory commitments and obligations to the
satisfaction of the appropriate governmental agency with jurisdiction over the
Release, and (y) in the case of any other breach of Tenant’s obligations under
this Section, take such corrective measures as Landlord may reasonably request
in writing in order to cure or eliminate the breach as promptly as practicable
and to remediate any continuing effects of the breach.
(6) Post-Occupancy Study. No later than thirty (30) days prior to the
Termination Date, Tenant at its sole cost and expense, shall obtain and deliver
to Landlord an environmental study, performed by an expert reasonably
satisfactory to Landlord, evaluating, the presence or absence of any Tenant
Contamination in, on and about the Premises and the Project. Such study shall be
based on a reasonable and prudent level of tests and investigations of the
Premises and surrounding portions of the Project (if appropriate) which tests
shall be conducted no earlier than fifteen (15) days prior to the Termination
Date. Liability for any remedial actions required or recommended on the basis of
such study shall be allocated in accordance with the
31

--------------------------------------------------------------------------------



applicable provisions of this Lease. To the extent any such remedial actions are
the responsibility of Tenant, Tenant at its sole expense shall promptly commence
and diligently pursue to completion the required remedial actions.
(7) Emergency Response Plans. If Landlord in its reasonable discretion adopts
any emergency response plan and/or any Contingency Plan and Emergency Procedures
for the Building or for multiple Buildings on the Project as contemplated above,
Landlord shall provide copies of any such plans and procedures to Tenant and, so
long as such plans and procedures are reasonable, Tenant shall comply with all
of the requirements of such plans and procedures to the extent applicable to
Tenant and/or the Premises. If Landlord elects to adopt or materially modify any
such plans or procedures that apply to the Building during the Term, Landlord
shall consult with Tenant, and Tenant shall cooperate, in the preparation of
such plans, procedures or modifications in efforts to accurately reflect and
maintain consistency with Tenant’s operations in the Premises, but Landlord
alone shall determine, in its good faith reasonable discretion, the appropriate
scope of such consultation and nothing in this paragraph shall be construed to
give Tenant any right of approval or disapproval over Landlord’s adoption or
modification of any such plans or procedures.
(8) Radioactive Materials. Without limiting any other applicable provisions of
this Section, if Tenant Handles or proposes to Handle any Radioactive Materials
in or about the Premises, Tenant shall provide Landlord with copies of Tenant’s
licenses or permits for such Radioactive Materials and with copies of all
radiation protection programs and procedures required under applicable Laws or
otherwise adopted by Tenant from time to time in connection with Tenant’s
Handling of such Radioactive Materials. In addition, Tenant shall comply with
any and all rules and procedures issued by Landlord in its good faith discretion
from time to time with respect to the Handling of Radioactive Materials on the
Project (such as, by way of example but not limitation, rules implementing a
label defacement program for decayed waste destined for common trash and/or
rules relating to transportation and storage of Radioactive Materials on the
Project), provided that such rules and procedures shall be reasonable and not in
conflict with any applicable Laws.
(9) Deemed Holdover Occupancy. Notwithstanding any other provisions of this
Lease, Tenant expressly agrees as follows:
(i) If Tenant Handles any Radioactive Materials in or about the Premises or the
Project during the Term, then for so long as any license or permit relating to
such Radioactive Materials remains open or valid following the Termination Date,
and another entity handling Radioactive Materials which is a prospective tenant
of Landlord is legally prohibited from occupying a portion of the Premises for a
use similar to Tenant’s use, then Tenant shall be deemed to be occupying that
portion of the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the
Term) and shall be required to continue to pay Rent and other charges in
accordance with Article 13 solely for that portion of the Premises effected by
the radioactive materials license, until such time as all such Radioactive
Materials licenses and permits have been fully closed out in accordance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
other Laws.

32

--------------------------------------------------------------------------------



(ii) If Tenant Handles any Hazardous Materials in or about the Premises or the
Project during the Term and, on or before the Termination Date, has failed to
remove from the Premises or the Project all known Hazardous Materials Handled by
a Tenant Party or has failed to complete any remediation or removal of Tenant’s
Contamination and/or to have fully remediated in compliance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
any other applicable Laws, the Tenant’s Handling and/or Release (if applicable)
of any such Hazardous Materials during the Term, then for so long as such
circumstances continue to exist, Tenant shall be deemed to be occupying the
Premises on a holdover basis without Landlord’s consent (notwithstanding such
otherwise applicable termination or expiration of the Term) and shall be
required to continue to pay Rent and other charges in accordance with Article 13
until such time as all such circumstances have been fully resolved in accordance
with the requirements of this Lease and with all applicable Hazardous Materials
Laws and other Laws.
(1) Survival of Obligations. Each party’s obligations under this Section shall
survive the Termination Date and shall survive any conveyance by Landlord of its
interest in the Premises. The provisions of this Section and any exercise by
either party of any of the rights and remedies contained herein shall be without
prejudice to any other rights and remedies that such party may have under this
Lease or under applicable Law with respect to any Environmental Conditions
and/or any Hazardous Materials. Either party’s exercise or failure to exercise,
at any time or from time to time, any or all of the rights granted in this
Section shall not in any way impose any liability on such party or shift from
the other party to such party any responsibility or obligation imposed upon the
other party under this Lease or under Hazardous Materials Laws, Environmental
Conditions and/or compliance with Laws.
(2) Laboratory Rules and Regulations. Tenant agrees for itself and for its
subtenants, employees, agents, and invitees to comply with the laboratory rules
and regulations (“Laboratory Rules and Regulations”) attached to this Lease as
Exhibit C-1 and with all reasonable modifications and additions thereto which
Landlord may make from time to time.
7.2 LANDLORD ACCESS TO PREMISES; APPROVALS
(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises to perform
janitorial and other routine services or in the event of an emergency, or to
inspect the Premises, to conduct safety and other testing in the Premises, and
to make such repairs, alterations, improvements or additions to the Premises or
the Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services shall be performed after Standard Operating Hours. Any entry or work by
Landlord may be during Standard Operating Hours and Landlord may use reasonable
efforts to ensure that any entry or work shall not materially interfere with
Tenant’s occupancy of the Premises.

33

--------------------------------------------------------------------------------



(b) Advance notice shall not be required for entry to perform routine janitorial
and cleaning services or for entry in the event of an emergency or urgent
situation, as reasonably determined by Landlord, but any other entry or work by
Landlord shall be upon at least one (1) business day’s prior notice to Tenant,
which notice may be delivered orally or by e-mail to Tenant’s on-site manager at
the Premises. If Tenant shall not be personally present to permit an entry into
the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord’s agents), after attempting to notify Tenant
(unless Landlord believes an emergency situation exists), may enter the Premises
without rendering Landlord or its agents liable therefor, and without relieving
Tenant of any obligations under this Lease.
(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Hazardous Materials Laws or for
other purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.2(c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Hazardous Materials Laws or for the accuracy
or sufficiency of any item or the quality or suitability of any item for its
intended use.
(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of Tenant,
or otherwise.
(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Hazardous Materials
Laws or for the accuracy or sufficiency of any item or the quality or
suitability of any item for its intended use.
7.3 QUIET ENJOYMENT
Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in this Lease and to the rights of any Mortgagee or ground lessor.
7.4 TENANT ACKNOWLEDGMENTS REGARDING PROPERTY
(a) The Property is situated in the City of Emeryville (“City”) in a mixed-use
area that includes, among other possible uses permitted by the City,
residential, commercial, manufacturing, industrial and laboratory/research uses.
In recognition of such mixed-use character of area in which the Property is
located, as a condition of the approval of the
34

--------------------------------------------------------------------------------



development of the Building on the Property, the City has required that Landlord
disclose to tenants of the Building that:
(1) industrial and laboratory/research uses located in nearby buildings have the
potential to emit noise at levels and during hours of the day that persons may
find disturbing;
(2) nearby manufacturing, industrial and laboratory/research uses may generate
odor;
(3) at times there may be substantial truck traffic in the area;
(4) there is a mainline railroad in the vicinity of the Property that operates
24 hours per day, seven days per week, with associated train horns and other
sounds and vibration;
(5) future development in the vicinity of the Property may block views from the
Building; and
(6) the site on which the Building is built formerly contained hazardous
materials; under the direction of the Environmental Protection Agency and the
State Department of Toxic Substances Control (the “Agencies”), remediation and
abatement measures have been undertaken to address potential health risks
associated with such hazardous materials; and the documents relating to the
remediation and abatement measures at the Property are on file at Landlord’s
property management office and at the offices of the Agencies (the parties
acknowledge that this clause (6) constitutes the notice required by Cal. Health
and Safety Code Section 25359.7).
Tenant acknowledges the foregoing disclosures required to be made by Landlord
regarding the mixed-use character of the area in which the Property is located.
(b) As required by the terms of that certain Covenant and Environmental
Restriction on Property referenced hereinbelow, the following notice regarding
the land upon which the 6100 Horton Street parking garage is situated is
provided:
“The land described herein [i.e., the land upon which the Parking Garage is
located] contains polychlorinated biphenyls (PCBs) in soil and volatile organic
compounds in groundwater under the Burdened Property referred to as “Emery
Station West Parking Garage”, and is subject to a deed restriction dated as of
August 11, 2016, and recorded on August 19, 2016, in the Official Records of
Alameda County, California, as Document No. 2016210925, which Covenant and
Restriction imposes certain covenants, conditions, and restrictions on usage of
the property described herein. This statement is not a declaration that a hazard
exists.”
(c) Provided that Tenant is not in Default hereunder, during the Lease Term,
Landlord shall provide Tenant and its employees reasonable access to any shared
lockers and showers serving the Building and other properties owned by Landlord
or Landlord’s Affiliates, such access to be free of charge other that for
charges customarily charged to all tenants and employees.

35

--------------------------------------------------------------------------------



7.5 TRANSPORTATION DEMAND MANAGEMENT PROGRAM
Landlord may elect or may be required to develop and implement a Transportation
Demand Management (“TDM”) program for the Building in order to reduce the
traffic-related impacts resulting from development of the Property. One element
of any such TDM program will require tenants of the Building to adopt programs
and offer incentives to their employees to reduce auto use and support the
increase of alternative modes of transit. The following are examples of such
programs and incentives:
• Alternative commute subsidies and/or parking cash-out, where employees are
provided with a subsidy if they use transit or commute by alternative modes;
• Opportunities to purchase commuter checks which allow employees to purchase
transit tickets at discounted rates from their before-tax income; and
• Compressed work weeks and flex time where employees adjust their work
schedules to reduce peak hour trips to/from the Building.
In order to support any such TDM program for the Building, Tenant agrees that it
shall adopt programs and offer incentives to its employees in order to reduce
auto use and support the increase of alternative modes of transit. The specifics
of Tenant’s programs and incentives shall be tailored to the needs of Tenant’s
workforce and shall be determined by Tenant in its good faith efforts to meet
the goals of the TDM program. Upon request by Landlord from time to time, but
not more often than once per calendar year, Tenant shall provide to Landlord a
written report summarizing the programs and incentives being offered by Tenant
to achieve the goals of the TDM program.
ARTICLE 8
MAINTENANCE
8.1 LANDLORD’S MAINTENANCE
Subject to the provisions of Articles 4 and 14, Landlord shall, as an Operating
Expense, maintain and make necessary repairs to the foundations, roofs, exterior
walls, and the structural elements of the Building, the electrical, plumbing,
heating, ventilating, air-conditioning, mechanical, communication, security and
the fire and life safety systems of the Building and those corridors, washrooms
and lobbies which are Common Areas of the Building, except that: (a) Landlord
shall not be responsible for the maintenance or repair of any floor or wall
coverings in the Premises or any of such systems which are located within the
Premises and are supplemental or special to the Building’s standard systems; and
(b) the cost of performing any of said maintenance or repairs whether to the
Premises or to the Building caused by the negligence of Tenant, its employees,
agents, servants, licensees, subtenants, contractors or invitees, shall be paid
by Tenant, subject to the waivers set forth in Section 16.4. Landlord shall not
be liable to Tenant for any expense, injury, loss or damage resulting from work
done in or upon, or in connection with the use of, any adjacent or nearby
building, land, street or alley.

36

--------------------------------------------------------------------------------



8.2 TENANT’S MAINTENANCE
Tenant shall periodically inspect the Premises to identify any conditions that
are dangerous or in need of maintenance or repair. Tenant shall promptly provide
Landlord with notice of any such conditions. Tenant shall, at its sole cost and
expense, perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling, wiring and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and (g) Tenant
Alterations. To the extent Landlord is not reimbursed by insurance proceeds,
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant Related Parties and their respective
contractors and vendors. All maintenance and repairs, including, but not limited
to, janitorial and cleaning services, pest control and waste management and
recycling performed by or on behalf of Tenant must comply with the Project’s
Sustainability Practices and the applicable Green Building Standards. If Tenant
fails to make any repairs to the Premises for more than fifteen (15) days after
notice from Landlord (although notice shall not be required in an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 15% of the
cost of the repairs. Tenant hereby waives all right to make repairs at the
expense of Landlord or in lieu thereof to vacate the Premises and its other
similar rights as provided in California Civil Code Sections 1932(1), 1941 and
1942 or any other Laws (whether now or hereafter in effect). In addition to the
foregoing, Tenant shall be responsible for all costs in connection with
repairing all special tenant fixtures and improvements, including garbage
disposals, showers, plumbing, and appliances.
ARTICLE 9
ALTERATIONS AND IMPROVEMENTS
9.1 TENANT ALTERATIONS
(a) The following provisions shall apply to the completion of any Tenant
Alterations:
(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days’ prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article 9, Tenant may undertake Decoration work without
Landlord’s prior written consent. Tenant shall furnish Landlord with the names
and addresses of all contractors and subcontractors and copies of all contracts.
All Tenant Alterations shall be completed at such time and in such manner as
Landlord may from time to time designate, and only by contractors
37

--------------------------------------------------------------------------------



or mechanics approved by Landlord, which approval shall not be unreasonably
withheld; provided, however, that Landlord may, in its sole discretion, specify
the engineers and contractors to perform all work relating to the Building’s
systems (including the mechanical, heating, plumbing, security, ventilating,
air-conditioning, electrical, communication and the fire and life safety systems
in the Building). The contractors, mechanics and engineers who may be used are
further limited to those whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. Landlord may further condition its consent upon Tenant furnishing to
Landlord and Landlord approving prior to the commencement of any work or
delivery of materials to the Premises related to the Tenant Alterations such of
the following as specified by Landlord: architectural plans and specifications,
opinions from Landlord’s engineers stating that the Tenant Alterations will not
in any way adversely affect the Building’s systems, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. Landlord may, in the exercise of reasonable
judgment, request that Tenant provide Landlord with appropriate evidence of
Tenant’s ability to complete and pay for the completion of the Tenant
Alterations such as a performance bond or letter of credit. Upon completion of
the Tenant Alterations, Tenant shall deliver to Landlord an as-built mylar and
digitized (if available) set of plans and specifications for the Tenant
Alterations.
(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.
(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Hazardous Materials Laws, all requirements of applicable insurance
companies and in accordance with Landlord’s standard construction rules and
regulations, (ii) in a good and workmanlike manner with the use of good grades
of materials, and (iii) in accordance with the requirements of the Project’s
Sustainability Practices and comply with the applicable Green Building
Standards. Tenant shall notify Landlord immediately if Tenant receives any
notice of violation of any Law in connection with completion of any Tenant
Alterations and shall immediately take such steps as are necessary to remedy
such violation. In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant’s intended use or of compliance
with the requirements of Section 9.1(a)(3)(i) and (ii) above or impose any
liability upon Landlord in connection with the performance of such work.
(b) All Tenant Additions, whether installed by Landlord or Tenant, shall without
compensation or credit to Tenant, become part of the Premises and the property
of Landlord at the time of their installation and shall remain in the Premises,
unless pursuant to Article 12, Tenant may remove them or is required to remove
them at Landlord’s request.

38

--------------------------------------------------------------------------------



9.2 LIENS
Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article 11, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.
ARTICLE 10
ASSIGNMENT AND SUBLETTING
10.1 ASSIGNMENT AND SUBLETTING
(a) Subject to Landlord’s recapture right set forth in Section 10.2, without the
prior written consent of Landlord, which consent of Landlord shall not be
unreasonably withheld, conditioned or delayed, Tenant may not sublease, assign,
mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of
this Lease or the encumbering of Tenant’s interest therein in whole or in part,
by operation of Law or otherwise or permit the use or occupancy of the Premises,
or any part thereof, by anyone other than Tenant. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article 10 shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least forty-five
(45) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws. Landlord shall notify Tenant in writing
of its approval or disapproval of the proposed sublease or assignment or its
decision to exercise its rights under Section 10.2 within fifteen (15) days
after receipt of Tenant’s Notice (and all required information). Failure by
Landlord to respond to Tenant's Notice within such fifteen (15) day period shall
be deemed disapproval thereof. In no event may Tenant sublease any portion of
the Premises or assign this Lease to any other tenant of the Project; and in no
event may Tenant publicly offer or advertise all or any portion of the Premises
for assignment or sublease at a rental rate less than that then sought by
Landlord for a direct lease (non-sublease) of comparable space in the Project.
Tenant shall submit for Landlord’s approval (which approval shall not be
unreasonably withheld) any
39

--------------------------------------------------------------------------------



advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.
(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors that Landlord may deem relevant, and the
reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following:
(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or
(ii) in Landlord’s reasonable judgment the proposed assignee or sublessee would
diminish the value or reputation of the Project or Landlord; or
(iii) any proposed assignee’s or sublessee’s use of the Premises would violate
Section 7.1 of this Lease or would violate the provisions of any other leases of
tenants in the Project; or
(iv) the proposed sublessee or assignee is a current occupant of the Project or
a bona fide prospective tenant of Landlord in the Project as demonstrated by a
written proposal dated within six (6) months prior to the date of Tenant’s
request and Landlord has vacancy in the Project of a similar size and finish as
the space subject to such proposed sublease or assignment; or
(v) the proposed sublessee or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Project above
that deemed typical by Landlord for office/lab use in the Project; or
(vi) a Default by Tenant under this Lease shall be continuing.
(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.
(d) For purposes of this Article 10, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock of Tenant occurring by operation of Law or
otherwise if Tenant is a corporation whose shares of stock are not traded
publicly. If Tenant is a partnership, any change in the partners of Tenant shall
be deemed to be an assignment.
(e) For purposes of this Lease, a “Permitted Transferee” shall mean any Person
which: (i) is an Affiliate; or (ii) is the corporation or other entity (the
“Successor”) resulting
40

--------------------------------------------------------------------------------



from a merger, consolidation or non-bankruptcy reorganization with Tenant; or
(iii) is otherwise a deemed assignee due to a change of control under Section
10.1(d) above; or (iv) purchases substantially all the assets of Tenant as a
going concern (the “Purchaser”). Notwithstanding anything to the contrary in
Sections 10.1(a) and (b) and 10.3, provided there is no uncured Default under
this Lease, Tenant shall have the right, without the prior written consent of
Landlord, to assign this Lease to a Permitted Transferee or to sublease the
Premises or any part thereof to a Permitted Transferee provided that: (1)
Landlord receives thirty (30) days’ prior written notice of an assignment or
sublease (including a proposed transaction described in subparts (i), (ii),
(iii) or (iv) of this Section 10.1(e)); (2) with respect to an assignment of
this Lease or a sublease of more than half the Premises to an entity described
in subparts (ii) or (iv) of this Section 10.1(e), the Permitted Transferee’s net
worth and liquidity are each not less than Tenant’s net worth immediately prior
to such assignment or subletting; (3) with respect to an assignment of this
Lease or a sublease of more than half the Premises to an entity described in
subparts (i) or (iii) of this Section 10.1(e), Tenant (as the assignor or
sublandlord) continues in existence with a net worth not less than Tenant’s net
worth immediately prior to such assignment or subletting; (4) the Permitted
Transferee expressly assumes (except a Permitted Transferee which is a deemed
assignee under subpart (iii) of this Section 10.1(e) or which is a sublessee in
the event of a sublease under this Section 10.1(e)) in writing reasonably
satisfactory to Landlord all of the obligations of Tenant under this Lease and
delivers such assumption to Landlord no later than fifteen (15) days prior to
the effective date of the assignment; (5) Landlord receives no later than five
(5) days before the effective date a fully executed copy of the applicable
assignment or sublease agreement between Tenant and the Permitted Transferee;
(6) promptly after Landlord’s written request, Tenant and the Permitted
Transferee provide such reasonable documents and information which Landlord
reasonably requests for the purpose of substantiating whether or not the
assignment or sublease is to a Permitted Transferee; and (7) such transfer is
not being entered into for the primary purpose of avoiding the requirement for
Landlord’s prior consent or the provisions of Sections 10.2 or 10.3. All
determinations of net worth and liquidity for purposes of this Subsection shall
exclude any value attributable to goodwill or going concern value.
(f) With respect to any sublease hereunder, Tenant hereby irrevocably assigns to
Landlord, effective upon any such sublease, all rent and other payments due from
subtenant under the sublease, provided however, that Tenant shall have a license
to collect such rent and other payments until the occurrence of a Default by
Tenant under any of the provisions of this Lease. At any time after such
Default, at Landlord’s option, Landlord shall have the right to give notice to
the subtenant of such assignment. Landlord shall credit Tenant with any rent
received by Landlord under such assignment but the acceptance of any payment on
account of rent from the subtenant as the result of any such default shall in no
manner whatsoever serve to release Tenant from any liability under the terms,
covenants, conditions, provisions or agreement under this Lease. No such payment
of rent or any other payment by the subtenant directly to Landlord and/or
acceptance of such payment(s) by Landlord, regardless of the circumstances or
reasons therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect.

41

--------------------------------------------------------------------------------



10.2 RECAPTURE
Excluding any assignment or sublease contemplated in Section 10.1(e), Landlord
shall have the option to exclude from the Premises covered by this Lease
(“recapture”) the space proposed to be sublet or subject to assignment,
effective as of the proposed commencement date of such sublease or proposed
effective date of such assignment. If Landlord elects to recapture, Tenant shall
surrender possession of the space proposed to be subleased or subject to the
assignment to Landlord on the effective date of recapture of such space from the
Premises, such date being the Termination Date for such space. Effective as of
the date of recapture of any portion of the Premises pursuant to this section,
the Monthly Base Rent, Rentable Area of the Premises and Tenant’s Share shall be
adjusted accordingly.
10.3 EXCESS RENT
Tenant shall pay Landlord on or before the first day of each month during the
term of the sublease or assignment, fifty percent (50%) of the amount by which
the sum of all rent and other consideration (direct or indirect) due from the
subtenant or assignee for such month exceeds: a) that portion of the Monthly
Base Rent and Rent Adjustments due under this Lease for said month which is
allocable to the space sublet or assigned, and b) the following costs and
expenses for the subletting or assignment of such space: (i) brokerage
commissions and attorneys’ fees and expenses, (ii) the actual costs paid in
making any improvements or substitutions in the Premises required by any
sublease or assignment; and (iii) “free rent” periods, costs of any inducements
or concessions given to subtenant or assignee, moving costs, and other amounts
in respect of such subtenant’s or assignee’s other leases or occupancy
arrangements. All such costs and expenses shall be amortized over the term of
the sublease or assignment pursuant to sound accounting principles.
10.4 TENANT LIABILITY
In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the Term or to add other space to
the Premises, such options shall not be available to any subtenant or assignee,
directly or indirectly without Landlord’s express written consent, which may be
withheld in Landlord’s sole discretion.

42

--------------------------------------------------------------------------------



10.5 ASSUMPTION AND ATTORNMENT
If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all sublease rent directly to
Landlord.
10.6 PROCESSING EXPENSES
Tenant shall pay to Landlord, as Landlord’s cost of processing each proposed
assignment or subletting (whether or not the same is ultimately approved by
Landlord or consummated by Tenant), an amount equal to the sum of (i) Landlord’s
reasonable attorneys’ and other professional fees, plus (ii) the sum of
$2,500.00 for the cost of Landlord’s administrative, accounting and clerical
time (collectively, “Processing Costs”). Notwithstanding anything to the
contrary herein, Landlord shall not be required to process any request for
Landlord’s consent to an assignment or subletting until Tenant has paid to
Landlord the amount of Landlord’s estimate of the Processing Costs. When the
actual amount of the Processing Costs is determined, it shall be reconciled with
Landlord’s estimate, and any payments or refunds required as a result thereof
shall promptly thereafter be made by the parties.
10.7 EFFECT OF IMPERMISSIBLE TRANSFER
Any assignment or sublease effected without Landlord’s consent in violation of
this Article 10 shall, at Landlord’s option, be a non-curable Default under
Section 11.1 without the necessity of any notice and grace period.
ARTICLE 11
DEFAULT AND REMEDIES
11.1 EVENTS OF DEFAULT
The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:
(i) Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within five (5) days after the date when
due;
(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Workletter and fails to cure such default
within fifteen (15) days after written notice thereof to Tenant, unless the
default involves a hazardous condition, which shall be cured forthwith or unless
the failure to perform is a Default for which this Lease specifies there is no
cure or grace period;

43

--------------------------------------------------------------------------------



(iii) Tenant fails to maintain any insurance policy required hereunder, and
fails to cure such default within five (5) days after written notice thereof to
Tenant;
(iv) Tenant vacates or abandons the Premises for a period of ten (10)
consecutive days or any vacation or abandonment of the Premises by Tenant which
would cause any insurance policy to be invalidated or otherwise lapse, in each
of forgoing cases irrespective of whether or not Tenant is then in monetary
default under this Lease;
(v) an assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provisions of Article 10, unless
such assignment or sublease is expressly conditioned upon Tenant having received
Landlord’s consent thereto;
(vi) the interest of Tenant in this Lease is levied upon under execution or
other legal process;
(vii) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;
(viii) Tenant is declared insolvent by Law or any assignment of Tenant’s
property is made for the benefit of creditors;
(ix) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;
(x) any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days;
(xi) upon the dissolution of Tenant; or
(xii) upon the third occurrence during any consecutive 12-month period during
the Term that Tenant fails to pay Rent when due or has breached a particular
covenant of this Lease (whether or not such failure or breach is thereafter
cured within any stated cure or grace period or statutory period).
11.2 LANDLORD’S REMEDIES
(a) A Default shall constitute a breach of this Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.2 and all other rights
and remedies set forth in this Lease or now or hereafter allowed by Law, whether
legal or equitable, and all rights and remedies of Landlord shall be cumulative
and none shall exclude any other right or remedy now or hereafter allowed by
applicable Law.

44

--------------------------------------------------------------------------------



(b) With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election. Any written
notice required pursuant to Section 11.1 shall constitute notice of unlawful
detainer pursuant to California Code of Civil Procedure Section 1161 if, at
Landlord’s sole discretion, it states Landlord’s election that Tenant’s right to
possession is terminated after expiration of any period required by Law or any
longer period required by Section 11.1. Upon the expiration of the period stated
in Landlord’s written notice of termination (and unless such notice provides an
option to cure within such period and Tenant cures the Default within such
period), Tenant’s right to possession shall terminate and this Lease shall
terminate, and Tenant shall remain liable as hereinafter provided. Upon such
termination in writing of Tenant’s right to possession, Landlord shall have the
right, subject to applicable Law, to re-enter the Premises and dispossess Tenant
and the legal representatives of Tenant and all other occupants of the Premises
by unlawful detainer or other summary proceedings, or as otherwise permitted by
Law, regain possession of the Premises and remove their property (including
their trade fixtures, personal property and Required Removables pursuant to
Article 12), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord’s option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to Law.
Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.1, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:
(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;
(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and
(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, Landlord’s unamortized costs of tenant
improvements, leasing commissions and legal fees incurred in connection with
entering into this Lease.

45

--------------------------------------------------------------------------------



The word “rent” as used in this Section 11.2 shall have the same meaning as the
defined term Rent in this Lease. The “worth at the time of award” of the amount
referred to in clauses (1) and (2) above is computed by allowing interest at the
Default Rate. The worth at the time of award of the amount referred to in clause
(3) above is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). For the purpose of determining unpaid Rent under clause (3) above, the
monthly Rent reserved in this Lease shall be deemed to be the sum of the Monthly
Base Rent, monthly storage space rent, if any, and the amounts last payable by
Tenant as Rent Adjustments for the calendar year in which Landlord terminated
this Lease as provided hereinabove.
(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession by written notice as provided in Section 11.2(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease. In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.2, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.2(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to re-let the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.
(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.
(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;
(f) Notwithstanding any other provision of this Lease, a notice to Tenant given
under this Article and Article 24 of this Lease or given pursuant to California
Code of Civil Procedure Section 1161, and any notice served by mail, shall be
deemed served, and the requisite waiting period deemed to begin under said Code
of Civil Procedure Section upon mailing (except as may be required under Code of
Civil Procedure Section 1161 et seq.), without any additional waiting
requirement under Code of Civil Procedure Section 1011 et seq. or by other Law.
For purposes of Code of Civil Procedure Section 1162, Tenant’s “place of
residence”, “usual place of
46

--------------------------------------------------------------------------------



business”, “the property” and “the place where the property is situated” shall
mean and be the Premises, whether or not Tenant has vacated same at the time of
service.
(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.
(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.16 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in writing signed
by Landlord. The waiver by Landlord of any breach of any provision of this Lease
shall not be deemed a waiver of any subsequent breach of the same or any other
provision of this Lease.
11.3 ATTORNEY’S FEES
In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover attorneys’ fees, expenses and costs of investigation as
actually incurred, including court costs, expert witness fees, costs and
expenses of investigation, and all attorneys’ fees, costs and expenses in any
such suit or proceeding (including in any action or participation in or in
connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).
11.4 BANKRUPTCY
The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:
(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.
(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and that
47

--------------------------------------------------------------------------------



it will cure all nonmonetary defaults under this Lease within thirty (30) days
from the date of assumption. Landlord and Tenant acknowledge such condition to
be commercially reasonable.
(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.
For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:
(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and
(ii) Landlord has obtained consents or waivers from any third parties that may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.
(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.
11.5 LANDLORD’S DEFAULT
Landlord shall be in default hereunder in the event Landlord has not commenced
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform.
Failure to provide the requisite notice and cure period by Tenant under this
paragraph shall be an absolute defense by Landlord against any claims for
failure to perform any of its obligations. In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s default as to
any covenant or agreement contained in this Lease. Tenant hereby waives such
remedies of termination and rescission and hereby agrees that Tenant’s remedies
for default hereunder and for breach of any promise or inducement shall be
limited to a suit for damages and/or injunction. In addition, Tenant hereby
covenants that, prior to the exercise of any such remedies, it will give any
Mortgagee notice and a reasonable time to cure any default by Landlord.

48

--------------------------------------------------------------------------------



ARTICLE 12
SURRENDER OF PREMISES
12.1 IN GENERAL
Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition as existed on the Commencement Date, ordinary wear and
tear, and damage caused by Landlord excepted. Tenant shall deliver to Landlord
all keys to the Premises. All improvements in and to the Premises, including any
Tenant Alterations (collectively, “Leasehold Improvements”) shall remain upon
the Premises at the end of the Term without compensation to Tenant. Landlord,
however, by written notice to Tenant at least 30 days prior to the Termination
Date, may require Tenant, at its expense, to remove (a) any Cable, and (b) any
Landlord Work or Tenant Alterations that, in Landlord’s reasonable judgment, are
of a nature that would require removal and repair costs that are materially in
excess of the removal and repair costs associated with standard laboratory and
office improvements, as applicable (collectively referred to as “Required
Removables”). Required Removables shall include, without limitation, internal
stairways, raised floors, personal baths and showers, vaults, rolling file
systems and structural alterations and modifications. The designated Required
Removables shall be removed by Tenant before the Termination Date. Tenant’s
removal and disposal of items pursuant to this Paragraph 12 must comply with the
Project’s Sustainability Practices and the applicable Green Building Standards.
Tenant shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to perform its obligations in a timely manner,
Landlord may perform such work at Tenant’s expense. Tenant, at the time it
requests approval for a proposed Tenant Alteration, may request in writing that
Landlord advise Tenant whether the proposed Tenant Alteration or any portion of
the proposed Tenant Alteration is a Required Removable. Within 10 days after
receipt of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the proposed Tenant Alterations are Required Removables. If any of
the Tenant Additions which were installed by Tenant involved the lowering of
ceilings, raising of floors or the installation of specialized wall or floor
coverings or lights, then Tenant shall also be obligated to return such surfaces
to their condition prior to the commencement of this Lease. Tenant shall also be
required to close any staircases or other openings between floors. In the event
possession of the Premises is not delivered to Landlord when required hereunder,
or if Tenant shall fail to remove those items described above, Landlord may (but
shall not be obligated to), at Tenant’s expense, remove any of such property and
store, sell or otherwise deal with such property, and undertake, at Tenant’s
expense, such restoration work as Landlord deems necessary or advisable.
12.2 LANDLORD’S RIGHTS
All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.2(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any Tenant
Additions and in restoring the Premises to the condition required by this Lease.

49

--------------------------------------------------------------------------------



ARTICLE 13
HOLDING OVER
In the event that Tenant holds over in possession of the Premises after the
Termination Date, for each month or partial month Tenant holds over possession
of the Premises. Tenant shall pay Landlord 150% of the monthly Rent payable for
the first two (2) month immediately preceding the holding over (including
increases for Rent Adjustments which Landlord may reasonably estimate) and 200%
for any months beyond said initial two (2) months. Tenant shall also pay all
damages, but not including consequential damages, sustained by Landlord by
reason of such holding over. The provisions of this Article shall not constitute
a waiver by Landlord of any re-entry rights of Landlord, and Tenant’s continued
occupancy of the Premises shall be as a tenancy in sufferance.
ARTICLE 14
DAMAGE BY FIRE OR OTHER CASUALTY
14.1 SUBSTANTIAL UNTENANTABILITY
(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall, by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage by
delivering written notice to the other at any time within twenty (20) days after
delivery of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s
Notice may also constitute such notice of termination.
(b) Unless this Lease is terminated as provided in the preceding subparagraph,
Landlord shall proceed with reasonable promptness to repair and restore the
Premises to its condition as existed prior to such casualty, subject to
reasonable delays for insurance adjustments and Force Majeure delays, and also
subject to zoning Laws and building codes then in effect. Landlord shall have no
liability to Tenant, and Tenant shall not be entitled to terminate this Lease if
such repairs and restoration are not in fact completed within the time period
estimated by Landlord so long as Landlord shall proceed with reasonable
diligence to complete such repairs and restoration.
(c) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided,
50

--------------------------------------------------------------------------------



however, if this Lease is not terminated and the parties proceed to repair and
restore Tenant Additions at Tenant’s cost, to the extent Landlord received
proceeds of Tenant’s insurance covering Tenant Additions, such proceeds shall be
applied to reimburse Tenant for its cost of repairing and restoring Tenant
Additions.
(d) Notwithstanding anything to the contrary herein set forth: (i) Landlord
shall have no duty pursuant to this Section to repair or restore any portion of
any Tenant Additions or to expend for any repair or restoration of the Premises
or Building in amounts in excess of insurance proceeds paid to Landlord and
available for repair or restoration; and (ii) Tenant shall not have the right to
terminate this Lease pursuant to this Section if any damage or destruction was
caused by the act or neglect of Tenant, its agent or employees. Whether or not
this Lease is terminated pursuant to this Article 14, in no event shall Tenant
be entitled to any compensation or damages for loss of the use of the whole or
any part of the Premises or for any inconvenience or annoyance occasioned by any
such damage, destruction, rebuilding or restoration of the Premises or the
Building or access thereto.
(e) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article 9 hereof.
14.2 INSUBSTANTIAL UNTENANTABILITY
If the Premises or the Building is damaged by a casualty but neither is rendered
substantially untenantable and Landlord estimates that the time to substantially
complete the repair or restoration will not exceed one hundred eighty (180) days
from the date such damage occurred, then Landlord shall proceed to repair and
restore the Building or the Premises other than Tenant Additions, with
reasonable promptness, unless such damage is to the Premises and occurs during
the last six (6) months of the Term, in which event either Tenant or Landlord
shall have the right to terminate this Lease as of the date of such casualty by
giving written notice thereof to the other within twenty (20) days after the
date of such casualty. Notwithstanding the aforesaid, Landlord’s obligation to
repair shall be limited in accordance with the provisions of Section 14.1 above.
14.3 RENT ABATEMENT
Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Monthly
Base Rent and Rent Adjustments shall abate for that part of the Premises which
is untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and restoration work in the Premises
which it is required to perform, provided, that as a result of such casualty,
Tenant does not occupy the portion of the Premises which is untenantable during
such period.
14.4 WAIVER OF STATUTORY REMEDIES
The provisions of this Lease, including this Article 14, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, the
51

--------------------------------------------------------------------------------



Premises or the Property or any part of either, and any Law, including
Sections 1932(2), 1933(4), 1941 and 1942 of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction shall have
no application to this Lease or to any damage to or destruction of all or any
part of the Premises or the Property or any part of either, and are hereby
waived.
ARTICLE 15
EMINENT DOMAIN
15.1 TAKING OF WHOLE OR SUBSTANTIAL PART
In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority, and Monthly Base Rent and Rent Adjustments shall be apportioned as of
the Termination Date. Notwithstanding anything to the contrary herein set forth,
in the event the taking is temporary (for less than the remaining Term of this
Lease), Landlord may elect either (i) to terminate this Lease or (ii) permit
Tenant to receive the entire award attributable to the Premises in which case
Tenant shall continue to pay Rent and this Lease shall not terminate.
15.2 TAKING OF PART
In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, this Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days’ prior written notice to Tenant.
15.3 COMPENSATION
Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord, Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord so long as
there is no diminution of Landlord’s award as a result.

52

--------------------------------------------------------------------------------



ARTICLE 16
INSURANCE
16.1 TENANT’S INSURANCE
Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease, and such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million Dollars ($5,000,000.00); (b) Workers’ Compensation and
Employers’ Liability Insurance to the extent required by and in accordance with
the Laws of the State of California; (c) “All Risks” property insurance in an
amount adequate to cover the full replacement cost of all Tenant Additions,
equipment, installations, fixtures and contents of the Premises in the event of
loss; (d) in the event a motor vehicle is to be used by Tenant in connection
with its business operation from the Premises, Comprehensive Automobile
Liability Insurance coverage with limits of not less than One Million Dollars
($1,000,000.00) combined single limit coverage against bodily injury liability
and property damage liability arising out of the use by or on behalf of Tenant,
its agents and employees in connection with this Lease, of any owned, non-owned
or hired motor vehicles; and (e) such other insurance or coverages as Landlord
reasonably requires.
16.2 FORM OF POLICIES
Each policy referred to in Section 16.1 shall satisfy the following
requirements. Each policy shall (i) name Landlord and the Indemnitees as
additional insureds (except Workers’ Compensation and Employers’ Liability
Insurance), (ii) be issued by one or more responsible insurance companies
licensed to do business in the State of California reasonably satisfactory to
Landlord, (iii) where applicable, provide for deductible amounts satisfactory to
Landlord and not permit co-insurance, (iv) shall provide that such insurance may
not be canceled or amended without thirty (30) days’ prior written notice to
Landlord, and (v) each policy of “All-Risks” property insurance shall provide
that the policy shall not be invalidated should the insured waive in writing
prior to a loss, any or all rights of recovery against any other party for
losses covered by such policies. Tenant shall deliver to Landlord, certificates
of insurance and at Landlord’s request, copies of all policies and renewals
thereof to be maintained by Tenant hereunder, not less than ten (10 days prior
to Tenant’s entry into the Premises and not less than ten (10) days prior to the
expiration date of each policy. If Tenant fails to carry the insurance required
under this Article 16 or fails to provide certificates of renewal as and when
required hereunder, Landlord may, but shall not be obligated to acquire such
insurance on Tenant’s behalf or Tenant’s sole cost and expense.

53

--------------------------------------------------------------------------------



16.3 LANDLORD’S INSURANCE
Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty percent (80%) of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions), or an amount
sufficient to prevent Landlord from becoming a co-insurer under the terms of the
applicable policies, against fire and such other risks as may be included in
standard forms of all risk coverage insurance reasonably available from time to
time. Landlord agrees to maintain in force during the Term, Commercial General
Liability Insurance covering the Building on an occurrence basis against all
claims for personal injury, bodily injury, death, and property damage. Such
insurance shall be for a combined single limit of not less than Three Million
and No/100 Dollars ($3,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.
16.4 WAIVER OF SUBROGATION
(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.
(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions, whether or
not removable, and on Tenant’s furniture, furnishings, fixtures and other
property removable by Tenant under the provisions of this Lease appropriate
clauses pursuant to which the insurance company or companies (i) waive the right
of subrogation against Landlord and/or any tenant of space in the Building with
respect to losses payable under such policy or policies and/or (ii) agree that
such policy or policies shall not be invalidated should the insured waive in
writing prior to a loss any or all right of recovery against any party for
losses covered by such policy or policies. If Tenant is unable to obtain in such
policy or policies either of the clauses described in the preceding sentence,
Tenant shall, if legally possible and without necessitating a change in
insurance carriers, have Landlord named in such policy or policies as an
additional insured. If Landlord shall be named as an additional insured in
accordance with the foregoing, Landlord agrees to endorse promptly to the order
of Tenant, without recourse, any check, draft, or order for the payment of money
representing the proceeds of any such policy or representing any other payment
growing out of or connected with said policies, and Landlord does hereby
irrevocably waive any and all rights in and to such proceeds and payments.

54

--------------------------------------------------------------------------------



(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, to the
extent the same is covered by Landlord’s insurance, notwithstanding that such
loss or damage may result from the negligence or fault of Tenant, its servants,
agents or employees. Provided that Tenant’s right of full recovery under its
aforesaid policy or policies is not adversely affected or prejudiced thereby,
Tenant hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant of
the Real Property who shall have executed a similar waiver as set forth in this
Section 16.4(c) for loss or damage to Tenant Additions, whether or not
removable, and to Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent the same is
coverable by Tenant’s insurance required under this Lease, notwithstanding that
such loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees, or such other tenant and the servants, agents or
employees thereof.
(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy that would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.
16.5 NOTICE OF CASUALTY
Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.
ARTICLE 17
WAIVER OF CLAIMS AND INDEMNITY
17.1 WAIVER OF CLAIMS
To the extent permitted by Law, Tenant hereby releases the Indemnitees from, and
waives all claims for, damage to person or property sustained by Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property or any part of either or any equipment or appurtenance
therein, or resulting from any accident in or about the Premises or the
Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. To the
55

--------------------------------------------------------------------------------



extent permitted by Law, Tenant hereby waives any consequential damages,
compensation or claims for inconvenience or loss of business, rents, or profits
as a result of such injury or damage, whether or not caused by the gross
negligence or willful and wrongful act of any of the Indemnitees. If any such
damage, whether to the Premises or the Property or any part of either, or
whether to Landlord or to other tenants in the Property, results from any act or
neglect of Tenant, its employees, servants, agents, contractors, invitees or
customers, Tenant shall be liable therefor and Landlord may, at Landlord’s
option, repair such damage and Tenant shall, upon demand by Landlord, as payment
of additional Rent hereunder, reimburse Landlord within ten (10) days of demand
for the total cost of such repairs, in excess of amounts, if any, paid to
Landlord under insurance covering such damages. Tenant shall not be liable for
any such damage caused by its acts or neglect if Landlord or a tenant has
recovered the full amount of the damage from proceeds of insurance policies and
the insurance company has waived its right of subrogation against Tenant.
17.2 INDEMNITY BY TENANT
To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of Indemnitees. Further, the foregoing indemnity is subject to
and shall not diminish any waivers in effect in accordance with Section 16.4 by
Landlord or its insurers to the extent of amounts, if any, paid to Landlord
under its “All-Risks” property insurance. This Article 17 shall survive the
expiration or earlier termination of this Lease.
17.3 WAIVER OF CONSEQUENTIAL DAMAGES
To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

56

--------------------------------------------------------------------------------



ARTICLE 18
RULES AND REGULATIONS
18.1 RULES
Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with the rules and regulations listed on Exhibit C-2 attached hereto
and with all reasonable modifications and additions thereto which Landlord may
make from time to time.
18.2 ENFORCEMENT
Nothing in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the rules and regulations as set forth on Exhibit C-2 or
as hereafter adopted, or the terms, covenants or conditions of any other lease
as against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Project in a uniform and non-discriminatory manner.
ARTICLE 19
LANDLORD’S RESERVED RIGHTS
Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers and lenders at reasonable
hours at any time during the Term and to prospective tenants at reasonable hours
during the last twelve (12) months of the Term; (5) to grant to any party the
exclusive right to conduct any business or render any service in or to the
Building, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purpose permitted hereunder; (6) to change the
arrangement and/or location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, washrooms or public portions of the Building, and
to close entrances, doors, corridors, elevators or other facilities, provided
that such action shall not materially and adversely interfere with Tenant’s
access to the Premises or the Building; (7) to have access for Landlord and
other tenants of the Building to any mail chutes and boxes located in or on the
Premises as required by any applicable rules of the United States Post Office;
and (8) to close the Building after Standard Operating Hours, except that Tenant
and its employees and invitees shall be entitled to admission at all times,
under such regulations as Landlord prescribes for security purposes.

57

--------------------------------------------------------------------------------



ARTICLE 20
RELOCATION OF TENANT
At any time during the Term, Landlord may substitute for the Premises, other
premises in the Project, in which event the New Premises shall be deemed to be
the Premises for all purposes under this Lease, provided that (i) the New
Premises shall be substantially similar to the Premises in area, configuration
and functionality; (ii) if Tenant is then occupying the Premises, Landlord shall
pay the actual and reasonable expenses of physically moving Tenant, its property
and equipment to the New Premises; (iii) Landlord shall give Tenant not less
than ninety (90) days’ prior written notice of such substitution; and (iv)
Landlord, at its expense, shall improve the New Premises with improvements
substantially similar to those in the Premises at the time of such substitution,
if the Premises are then improved.
ARTICLE 21
ESTOPPEL CERTIFICATE
21.1 TENANT ESTOPPEL
Within ten (10) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises, if that is
the case; (iv) that Landlord is not in default under this Lease (or if Tenant
believes there are any such defaults, a full and complete explanation thereof);
(v) that Tenant has no offsets or defenses to the performance of its obligations
under this Lease (or if Tenant believes there are any offsets or defenses, a
full and complete explanation thereof); (vi) that the Premises have been
completed in accordance with the terms and provisions hereof or the Workletter,
that Tenant has accepted the Premises and the condition thereof and of all
improvements thereto and has no claims against Landlord or any other party with
respect thereto (or stating such exceptions thereto as applicable); (vii) that
if an assignment of rents or leases has been served upon the Tenant by a
Mortgagee, Tenant will acknowledge receipt thereof and agree to be bound by the
provisions thereof; (viii) that Tenant will give to the Mortgagee copies of all
notices required or permitted to be given by Tenant to Landlord; and (ix) to any
other information reasonably requested.
21.2 ENFORCEMENT
In the event that Tenant fails to timely deliver an Estoppel Certificate, then
such failure shall be a Default for which there shall be no cure or grace
period. In addition to any other remedy available to Landlord, Landlord may
impose a charge equal to $500.00 for each day that Tenant fails to deliver an
Estoppel Certificate and Tenant shall be deemed to have irrevocably appointed
Landlord as Tenant’s attorney-in-fact to execute and deliver such Estoppel
Certificate.

58

--------------------------------------------------------------------------------



21.3 LANDLORD ESTOPPEL
Within ten (10) business days after request therefor by Tenant, Landlord shall
also certify that (i) that this Lease is unmodified and in full force and effect
(or if there have been modifications, a description of such modifications and
that this Lease as modified is in full force and effect); (ii) the dates to
which Rent has been paid; (iii) whether or not to the best knowledge of Landlord
without any duty to investigate, Tenant is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which Landlord may have knowledge.


ARTICLE 22
REAL ESTATE BROKERS
Tenant represents that Tenant has not dealt with any real estate broker, sales
person, or finder in connection with this Lease, and no such person initiated or
participated in the negotiation of this Lease, or showed the Premises to Tenant.
Tenant hereby agrees to indemnify, protect, defend and hold Landlord and the
Indemnitees, harmless from and against any and all liabilities and claims for
commissions and fees arising out of a breach of the foregoing representation as
well as from any claim or claims for any commission or fee by any broker or
other party claiming to represent Tenant in connection with any future
extensions or renewals hereof. In consideration of Landlord’s having no
obligation to pay a commission or fee to any broker or other representative of
Tenant, Landlord hereby agrees to increase the amount of the Tenant Improvement
Allowance otherwise stated in Section 1.1(10) by four hundred forty-seven
thousand, six hundred and eighty-four dollars ($447,684.00).
ARTICLE 23
MORTGAGEE PROTECTION
23.1 SUBORDINATION AND ATTORNMENT
This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that this Lease shall be superior to such lease or mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such lease is
terminated, upon request of the Mortgagee or ground lessor, as the case may be,
Tenant shall attorn to the purchaser at the foreclosure sale or to the ground
lessor under such lease, as the case may be, provided, however, that such
purchaser or ground lessor shall not be (i) bound by any payment of Rent for
more than one month in advance except payments in the nature of
59

--------------------------------------------------------------------------------



security for the performance by Tenant of its obligations under this Lease; (ii)
subject to any offset, defense or damages arising out of a default of any
obligations of any preceding Landlord; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received in
cash by such purchaser or ground lessor. This subordination shall be
self‑operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord, Mortgagee or ground lessor may request. Tenant
hereby constitutes Landlord as Tenant’s attorney‑in‑fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant’s failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein. The terms of this paragraph shall
survive any termination of this Lease by reason of foreclosure.
During the thirty (30) day period following the Date of this Lease, Landlord
shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement (a "SNDA") from the current Mortgagee
on such party’s standard form; provided, however, in no event shall Landlord be
in default of this Lease if, despite Landlord’s exercise of commercially
reasonable efforts, Landlord is unable to obtain a SNDA for Tenant from any such
Mortgagee. Additionally, notwithstanding anything herein to the contrary,
Tenant’s obligation to subordinate this Lease to any future ground lease or
mortgage as provided above is conditioned upon Landlord providing a SNDA from
such future Mortgagee on the standard form provided by such Mortgagee.
23.2 MORTGAGEE PROTECTION
Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon Landlord by Tenant, provided
that prior to such notice Tenant has received notice (by way of service on
Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including the commencement of foreclosure proceedings or
other proceedings to acquire possession of the Real Property, if necessary to
effect such cure). Such period of time shall be extended by any period within
which such Mortgagee or ground lessor is prevented from commencing or pursuing
such foreclosure proceedings or other proceedings to acquire possession of the
Real Property by reason of Landlord’s bankruptcy. Until the time allowed as
aforesaid for Mortgagee or ground lessor to cure such defaults has expired
without cure, Tenant shall have no right to, and shall not, terminate this Lease
on account of default. This Lease may not be modified or amended so as to reduce
the Rent or shorten the Term, or so as to adversely affect in any other respect
to any material extent the rights of Landlord, nor shall this Lease be canceled
or surrendered, without the prior written consent, in each instance, of the
ground lessor or the Mortgagee.

60

--------------------------------------------------------------------------------



ARTICLE 24
NOTICES
(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.
(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Section 1.1.
(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, except with respect to a notice given under Code of Civil
Procedure Section 1161 et seq., the time period in which a response to any such
notice, demand or request must be given shall commence to run from (i) in the
case of delivery by mail, the date of receipt on the return receipt of the
notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request sent.
Notices may also be served by personal service upon any officer, director or
partner of Landlord or Tenant, and shall be effective upon such service.
(d) By giving to the other party at least thirty (30) days’ written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.
ARTICLE 25
OFAC
Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

61

--------------------------------------------------------------------------------



If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Lease is true and complete.
ARTICLE 26
MISCELLANEOUS
26.1 LATE CHARGES
(a) All payments required hereunder (other than the Monthly Base Rent, Rent
Adjustments, and Rent Adjustment Deposits, which shall be due as hereinbefore
provided) to Landlord shall be paid within ten (10) days after Landlord’s demand
therefor. All such amounts (including Monthly Base Rent, Rent Adjustments, and
Rent Adjustment Deposits) not paid when due shall bear interest from the date
due until the date paid at the Default Rate in effect on the date such payment
was due.
(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, (b) the amount of such
late charge represents a reasonable estimate of such costs and expenses and that
such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.
(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

62

--------------------------------------------------------------------------------



26.2 NO JURY TRIAL; VENUE; JURISDICTION
To the fullest extent permitted by law, including laws enacted after the
Commencement Date, each party hereto (which includes any assignee, successor,
heir or personal representative of a party) shall not seek a jury trial, hereby
waives trial by jury, and hereby further waives any objection to venue in the
County in which the Project is located, and agrees and consents to personal
jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
26.3 NO DISCRIMINATION
Tenant agrees for Tenant and Tenant’s heirs, executors, administrators,
successors and assigns and all persons claiming under or through Tenant, and
this Lease is made and accepted upon and subject to the following conditions:
that there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry (whether in the leasing, subleasing,
transferring, use, occupancy, tenure or enjoyment of the Premises or otherwise)
nor shall Tenant or any person claiming under or through Tenant establish or
permit any such practice or practices of discrimination or segregation with
reference to the use or occupancy of the Premises by Tenant or any person
claiming through or under Tenant.
26.4 FINANCIAL STATEMENTS
Within ten (10) days after written request from Landlord from time to time
during the Term, Tenant shall provide Landlord with current financial statements
setting forth Tenant’s financial condition and net worth for the most recent
quarter, including balance sheets and statements of profits and losses. Such
statements shall be prepared by an independent accountant and certified by
Tenant’s president, chief executive officer or chief financial officer. Landlord
shall keep such financial information confidential and shall only disclose such
information to Landlord’s lenders, consultants, purchasers or investors, or
other agents (who shall be subject to the same confidentiality obligations) on a
need to know basis in connection with the administration of this Lease.
Notwithstanding the foregoing, Tenant shall have no obligation to deliver any
financial statements if Tenant is a publicly traded entity or an entity that is
otherwise required to file financial statements with any governmental entity
that are publicly available and Tenant is in compliance with such public
reporting requirement.

63

--------------------------------------------------------------------------------



26.5 OPTION
This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of this Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, this Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.
26.6 TENANT AUTHORITY
Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.
26.7 ENTIRE AGREEMENT
This Lease, the Exhibits, and Riders attached hereto contain the entire
agreement between Landlord and Tenant concerning the Premises and there are no
other agreements, either oral or written, and no other representations or
statements, either oral or written, on which Tenant has relied. This Lease shall
not be modified except by a writing executed by Landlord and Tenant.
26.8 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other substantial
and adverse change in the rights and obligations of Tenant hereunder, then
Tenant agrees that this Lease may be so modified.
26.9 EXCULPATION
Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation under this Lease shall only be enforced against
Landlord’s equity interest in the Property up to a maximum of Five Million
Dollars ($5,000,000.00) and in no event against any other assets of Landlord, or
Landlord’s members, officers or directors or partners, and that any liability of
Landlord with respect to this Lease shall be so limited and Tenant shall not be
entitled to any judgment in excess of such amount. Notwithstanding anything to
the contrary contained herein, in no event shall Landlord be liable to Tenant
for consequential, punitive or special damages with respect to this Lease.
26.10 ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or
64

--------------------------------------------------------------------------------



payment of Rent or pursue any other remedies available to Landlord. No receipt
of money by Landlord from Tenant after the termination of this Lease or Tenant’s
right of possession of the Premises shall reinstate, continue or extend the
Term. Receipt or acceptance of payment from anyone other than Tenant, including
an assignee of Tenant, is not a waiver of any breach of Article 10, and Landlord
may accept such payment on account of the amount due without prejudice to
Landlord’s right to pursue any remedies available to Landlord.
26.11 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to the dollar amount specified in Section 26.9 and Tenant shall not be
entitled to any judgment in excess of such amount. Landlord shall have the right
to assign this Lease to an entity comprised of the principals of Landlord or any
Landlord Affiliate. Upon such assignment and assumption of the obligations of
Landlord hereunder, Landlord shall be entirely freed and relieved of all
obligations hereunder.
26.12 BINDING EFFECT
Subject to the provisions of Article 10, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.
26.13 CAPTIONS
The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.
26.14 TIME; APPLICABLE LAW; CONSTRUCTION
Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each item, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by Law. Wherever the term “including” or “includes” is used in this
Lease, it shall have the same meaning as if followed by the phrase “but not
limited to”. The language in all parts of this Lease shall be construed
according to its normal and usual meaning and not strictly for or against either
Landlord or Tenant.

65

--------------------------------------------------------------------------------



26.15 ABANDONMENT
In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises, and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.2(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and this Lease shall continue
in effect.
26.16 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.
26.17 SECURITY SYSTEM
Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.
26.18 NO LIGHT, AIR OR VIEW EASEMENTS
Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.
26.19 RECORDATION
Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.
26.20 SURVIVAL
The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so
66

--------------------------------------------------------------------------------



shall all other obligations or agreements which by their terms survive
expiration or termination of this Lease.
26.21 TENANT’S CONTRACTORS, SUBCONTRACTORS AND VENDORS
Notwithstanding anything to the contrary set forth in this Lease, Tenant hereby
agrees that all of its contractors and subcontractors at any tier performing any
construction, repair, refurbishment or restoration or providing janitorial or
other services (“Work”) within the Premises, including, without limitation,
tenant improvements, build-out, alterations, additions, improvements,
renovations, repairs, remodeling, painting and installations of fixtures,
mechanical, electrical, plumbing, data, security, telecommunication, low voltage
or elevator equipment or systems or other equipment, or with respect to any
other construction work in, on or to the Building are required to be approved in
advance by Landlord. Landlord may disapprove of any such contractors,
subcontractors or other vendors who (i) are not bound by and signatory to a
collective bargaining agreement with a labor organization, and/or (ii) do not
observe area standards for wages and other terms and conditions of employment,
including fringe benefits. Further, Tenant shall comply with any reasonable
contractor selection and payment policy promulgated by Landlord from time to
time. Upon the request of Landlord, each such contractor, subcontractor and
vendor shall provide written certification that all work performed by such party
was performed in compliance with this policy.
26.22 COUNTERPARTS
This Lease may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument. Telecopied signatures or signatures transmitted by electronic
mail in so-called “pdf” format or via DocuSign or similar electronic means may
be used in place of original signatures on this Lease. Landlord and Tenant
intend to be bound by the signatures on the telecopied or e-mailed document, are
aware that the other party will rely on the telecopied or e-mailed signatures,
and hereby waive any defenses to the enforcement of the terms of this Lease
based on such telecopied or e-mailed signatures. Promptly following request by
either party, the other party shall provide the requesting party with original
signatures on this Lease.
26.23 EXHIBITS AND RIDERS
All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
rider, or addenda hereto, or attached hereto, are hereby incorporated into and
made a part of this Lease.
[Signatures on Following Page]



67

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.1(4) hereof.

TENANT:LANDLORD:Zogenix, Inc.,
a Delaware corporation Emery Station West, LLC,
a California limited liability companyBy:/s/ Stephen Farr By:
ES West Associates, LLC  
a California limited liability company,
its Managing Member
Print Name:Stephen Farr Its:CEO & President By:By:
Wareham-NZL, LLC 
a California limited liability company, 
its Manager
Print Name:Its:By:/s/ Richard K. Robbins 
Richard K. Robbins 
Manager







68

--------------------------------------------------------------------------------



EXHIBIT A
OUTLINE OF PREMISES












A-1

--------------------------------------------------------------------------------



EXHIBIT B
WORKLETTER






THIS WORK AGREEMENT (this “Work Agreement”) is attached to and made a part of
that certain Lease (the “Lease”) between EMERY STATION WEST, LLC, a California
limited liability company (“Landlord”), and ZOGENIX, INC., a Delaware
corporation (“Tenant”). All capitalized terms used but not defined herein shall
have the respective meanings given such terms in the Lease. This Work Agreement
sets forth the terms and conditions relating to the construction of Tenant
Improvements (defined below) in the Premises.
SECTION 1 
ALLOWANCE; TENANT IMPROVEMENTS
1.1 Allowance. Tenant shall be entitled to the Tenant Improvement Allowance (as
such is set forth in Articles 1 and 22 of the Lease) to help defray Tenant’s
total costs relating to the design, permitting and construction of Tenant’s
improvements which are permanently affixed to the Premises (the “Tenant
Improvements”). In no event will Landlord be obligated to make disbursements
pursuant to this Work Agreement in a total amount which exceeds the Tenant
Improvement Allowance. Tenant agrees that is shall commence and complete the
Tenant Improvements promptly following the Date of Lease. Tenant must complete
all Tenant Improvements and have submitted Payment Request Supporting
Documentation (defined below) for such work no later than December 31, 2019 in
order to be entitled to receive the Tenant Improvement Allowance for such work.
1.2 Disbursement of the Tenant Improvement Allowance.
(a) Tenant Improvement Allowance Items. Except as otherwise set forth in this
Work Agreement, the Tenant Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively the “Tenant Improvement
Allowance Items”):
(i) Payment of the fees of the Architect and the Building Consultants (as those
terms are defined below) and payment of fees and costs reasonably incurred by
Landlord for the review of the Construction Drawings (defined below) by Landlord
or by Landlord’s third party consultants;
(ii) The payment of plan check, permit and license fees relating to the Tenant
Improvements;
(iii) The cost of construction of the Tenant Improvements, including, without
limitation, after hours charges, testing and inspection costs, freight elevator
usage, trash removal costs, and contractors’ fees and general conditions;
(iv) The cost of any changes to the Building when such changes are required by
the Construction Drawings, such cost to include all direct architectural and/or
engineering fees and expenses incurred in connection therewith;




--------------------------------------------------------------------------------



(v) The cost of any changes to the Construction Drawings (defined below) or
Tenant Improvements required by applicable building codes (collectively,
“Code”); and
(vi) The Coordination Fee (defined below).
(b) Disbursement of Tenant Improvement Allowance. During the design and
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance to reimburse Tenant for Tenant
Improvement Allowance Items and shall authorize the release of funds as follows,
and otherwise in accordance with Landlord’s standard disbursement process.
(i) On or before the fifth (5th) day of each calendar month (or such other date
as Landlord may designate), Tenant shall deliver to Landlord: (A) a request for
payment from Contractor (defined below) approved by Tenant and the Architect
(hereafter defined), in a form to be provided or approved in advance by
Landlord, including a schedule of values and showing the percentage of
completion, by trade, of the Tenant Improvements, which details the portion of
the work completed and the portion not completed; (B) invoices from all of
Tenant’s Agents (defined below) for labor rendered and materials delivered to
the Phase I Premises and Phase II Premises; (C) executed conditional mechanic’s
lien releases from all of Tenant’s Agents who have lien rights with respect to
the subject request for payment (along with unconditional mechanics’ lien
releases with respect to payments made pursuant to Tenant’s prior submission
hereunder) in compliance with all applicable laws; and (D) all other information
reasonably requested by Landlord (collectively, the “Payment Request Supporting
Documentation”).
(ii) Within forty-five (45) days after Tenant’s delivery to Landlord of all
Payment Request Supporting Documentation, Landlord shall deliver to Tenant
payment in an amount equal to the lesser of: (x) the amount so requested by
Tenant, as set forth above, less (i) the applicable Over-Tenant Improvement
Allowance Amount (defined in Section 3.2(a) below and (ii) a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the “Final
Retention”), and (y) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention), provided that
if Landlord, in good faith, disputes any item in a request for payment based on
non-compliance of any work with the Approved Working Drawings (defined below) or
due to any substandard work and delivers a written objection to such item
setting forth with reasonable particularity Landlord’s reasons for its dispute
(a “Draw Dispute Notice”) within ten (10) business days following Tenant’s
submission of its Payment Request Supporting Documentation, Landlord may deduct
the amount of such disputed item from the payment. Landlord and Tenant shall, in
good faith, endeavor to diligently resolve any such dispute. Landlord’s payment
of such amounts shall not be deemed Landlord’s approval or acceptance of the
work furnished or materials supplied as set forth in Tenant’s payment request.
(iii) Subject to the provisions of this Work Agreement, following the final
completion of construction of the Tenant Improvements, Landlord shall deliver to
Tenant a check made payable to Tenant, or a check or checks made payable to
another party or parties as reasonably requested by Tenant, in the amount of the
Final Retention, provided that (A) Tenant



--------------------------------------------------------------------------------



delivers to Landlord properly executed unconditional mechanics’ lien releases
from all of Tenant’s Agents in compliance with all applicable laws, as
reasonably determined by Landlord; (B) Landlord has determined in good faith
that no substandard work exists which adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building; (C) Architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Tenant Improvements has been finally completed; (D) Tenant
supplies Landlord with evidence that all governmental approvals required for an
occupant to legally occupy the Premises has been obtained; and (E) Tenant has
fulfilled its Completion Obligations (defined below) and has otherwise complied
with Landlord’s standard “close-out” requirements regarding city approvals,
closeout tasks, closeout documentation regarding the general contractor,
financial close-out matters, and Tenant’s vendors.
SECTION 2 
CONSTRUCTION DRAWINGS
2.1 Selection of Architect; Construction Drawings. Tenant shall retain an
architect approved in writing, in advance by Landlord, such approval not to be
unreasonably withheld (the “Architect”) to prepare the Construction Drawings.
Tenant shall retain engineering consultants approved in writing, in advance by
Landlord, such approval not to be unreasonably withheld (the “Building
Consultants”) to prepare all plans and engineering working drawings and perform
all work relating to mechanical, electrical and plumbing (“MEP”), HVAC/Air
Balancing, life-safety, structural, sprinkler and riser work. Landlord
acknowledges its’ pre-approval of the following Building Consultants:



MEP: Interface Engineering Structural: Rutherford and Chekene; and Murphy, Burr,
Curry. 



The plans and drawings to be prepared by Architect and the Building Consultants
hereunder (i.e., both the Space Plan and the Working Drawings, as each term is
defined below) shall be known collectively as the “Construction Drawings.” All
Construction Drawings shall comply with the drawing format and specifications
determined or approved by Landlord and shall be subject to Landlord’s prior
written approval, not to be unreasonably withheld, conditioned or delayed. All
MEP drawings must be fully engineered and cannot be prepared on a “design-build”
basis. Landlord’s review of the Construction Drawings shall be for its sole
purpose and shall not obligate Landlord to review the same, for quality, design,
Code compliance or other like matters. Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings.




--------------------------------------------------------------------------------



2.2 Space Plan. Tenant shall supply Landlord for Landlord’s review and approval
with four (4) copies signed by Tenant of its space plan for the Premises (the
“Space Plan”) before any architectural working drawings or engineering drawings
have been commenced. The Space Plan shall include a layout and designation of
all laboratory facilities, offices, rooms and other partitioning, their intended
use, and equipment to be contained therein. Landlord may request clarification
or more specific drawings for special use items not included in the Space Plan.
Landlord shall advise Tenant within ten (10) business days after Landlord’s
receipt of the Space Plan (or, if applicable, such additional information
requested by Landlord pursuant to the provisions of the immediately preceding
sentence) if the same is approved or is unsatisfactory or incomplete in any
respect. Upon any disapproval by Landlord, Tenant shall promptly cause the Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.
2.3 Working Drawings. After the Space Plan has been approved by Landlord, Tenant
shall supply the Architect and the Building Consultants with a complete listing
of standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements, to enable the Architect and the Building Consultants to
complete the Working Drawings and shall cause the Architect and the Engineers to
promptly complete the architectural and engineering drawings, and Architect
shall compile a fully coordinated set of drawings, including but not limited to
architectural, structural, mechanical, electrical, plumbing, fire sprinkler and
life safety in a form which is complete to allow subcontractors to bid on the
work and to obtain all applicable permits (collectively, the “Working Drawings”)
and shall submit the same to Landlord for Landlord’s review and approval. Tenant
shall supply Landlord with four (4) copies signed by Tenant of the Working
Drawings. Landlord shall advise Tenant within fifteen (15) business days after
Landlord’s receipt of the Working Drawings if Landlord, in good faith,
determines that the same are approved or are unsatisfactory or incomplete. If
Tenant is so advised, Tenant shall promptly revise the Working Drawings to
correct any deficiencies or other matters Landlord may reasonably require.
2.4 Landlord’s Approval. Tenant acknowledges that it shall be deemed reasonable
for Landlord to disapprove the Space Plan and any subsequent Working Drawings
unless, at a minimum, the same are prepared on the basis that they will only
utilize the appropriate pro-rated share of building systems capacity made
available by Landlord for tenant usage in the building (including, but not
limited to, Heating Ventilation and Air Conditioning equipment, electrical
power, fire sprinkler, emergency electrical power), (b) the Tenant Improvements
as specified and designed comply with the requirements of the Project’s
Sustainability Practices and the applicable Green Building Standards, and (c)
the sprinkler systems shall be designed in compliance with the specifications
provided by FM Global. Additionally, Landlord’s approval of any matter under
this Work Agreement may be withheld if Landlord reasonably determines that the
same would violate any provision of the Lease or this Work Agreement or would
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building.




--------------------------------------------------------------------------------



SECTION 3 
CONSTRUCTION OF THE TENANT IMPROVEMENTS
3.1 Tenant’s Selection of Contractors.
(a) The Contractor. Tenant shall retain a general contractor approved in
writing, in advance by Landlord, such approval not to be unreasonably withheld,
to construct the Tenant Improvements (“Contractor”).
(b) Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, in Landlord’s sole discretion (Landlord will approve or
disapprove Tenant’s Agents within ten (10) Business Days following Tenant’s
written request), provided that Landlord will require Tenant to retain the
Building Consultants. All of Tenant’s Agents shall be licensed in the State of
California, capable of being bonded and union-affiliated in compliance with all
then existing master labor agreements.
3.2 Construction of Tenant Improvements by Tenant’s Agents.
(a) Construction Contract. Prior to Tenant’s execution of the construction
contract and general conditions with Contractor (the “Contract”), Tenant shall
submit the Contract to Landlord for its approval, which approval shall not be
unreasonably withheld or delayed. Prior to the commencement of the construction
of the Tenant Improvements, Tenant shall provide Landlord with a schedule of
values consisting of a detailed breakdown, by trade, of the final costs to be
incurred or which have been incurred, for all Tenant Improvement Allowance Items
in connection with the design and construction of the Tenant Improvements, which
costs form the basis for the amount of the Contract (“Final Costs”). Prior to
the commencement of construction of the Tenant Improvements, Landlord and Tenant
shall identify the amount equal to the difference between the amount of the
Final Costs and the amount of the Tenant Improvement Allowance (less any portion
thereof already disbursed by Landlord, or in the process of being disbursed by
Landlord, on or before the commencement of construction of the Tenant
Improvements), the "Over-Allowance Amount", and Landlord will reimburse Tenant
on a monthly basis, as described in Section 1.2(b)(ii) above, for a percentage
of each amount requested by the Contractor or otherwise to be disbursed under
this Work Agreement, which percentage shall be equal to the Tenant Improvement
Allowance divided by the amount of the Final Costs (after deducting from the
Final Costs any amounts expended in connection with the preparation of the
Construction Drawings, and the cost of all other Tenant Improvement Allowance
Items incurred prior to the commencement of construction of the Tenant
Improvements), and Tenant shall be solely responsible for any Over-Allowance
Amount. If, after the Final Costs have been initially determined, the costs
relating to the design and construction of the Tenant Improvements shall change,
any additional costs for such design and construction in excess of the Final
Costs shall be added to the Over-Allowance Amount and the Final Costs, and
Landlord’s reimbursement percentage, shall be recalculated in accordance with
the terms of the immediately preceding sentence. Notwithstanding anything set
forth herein to the contrary, construction of the Tenant Improvements shall not
commence until Tenant has procured and delivered to Landlord a copy of all
Permits for the applicable Tenant Improvements.




--------------------------------------------------------------------------------



(b) Construction Requirements.
(i) Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Construction of the Tenant Improvements shall comply with the following:
(A) the Tenant Improvements shall be constructed in strict accordance with the
Approved Working Drawings and Landlord’s then-current published construction
guidelines; (B) Tenant’s Agents shall submit schedules of all work relating to
the Tenant Improvements to Landlord and Landlord shall, within five (5) business
days of receipt thereof, inform Tenant’s Agents of any changes which are
necessary thereto, and Tenant’s Agents shall adhere to such corrected schedule;
and (C) Tenant shall abide by all rules made by Landlord’s Building manager with
respect to the use of contractor parking, materials delivery, freight, loading
dock and service elevators, any required shutdown of utilities (including
life-safety systems), storage of materials, coordination of work with the
contractors of Landlord, and any other matter in connection with this Work
Agreement, including, without limitation, the construction of the Tenant
Improvements. Tenant shall pay an oversight and supervisory fee (the
“Coordination Fee”) to Landlord in an amount equal to one percent (1.0%) of the
Final Costs.
(ii) Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (A) to permit Tenant to complete the Tenant Improvements,
and (B) to enable Tenant to obtain any related building permit or certificate of
occupancy.
(iii) Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractor.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with the removal or
replacement of all or any part of the Tenant Improvements, and/or the Building
and/or common areas that are damaged or disturbed thereby. All such warranties
or guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances as may be necessary to effect such right of direct
enforcement.
(c) Insurance Requirements.




--------------------------------------------------------------------------------



(i) General Coverages. All of Tenant’s Agents shall carry employer’s liability
and worker’s compensation insurance covering all of their respective employees,
and shall also carry commercial general liability insurance, including personal
and bodily injury, property damage and completed operations liability, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
(ii) Special Coverages. Tenant or Contractor shall carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of the
Tenant Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and shall be in form and with companies as are
required to be carried by Tenant as set forth in the Lease.
(iii) General Terms. Certificates for all of the foregoing insurance coverage
shall be delivered to Landlord before the commencement of construction of the
Tenant Improvements and before the Contractor’s equipment is moved onto the
site. All such policies of insurance must contain a provision that the company
writing said policy will endeavor to give Landlord thirty (30) days’ prior
written notice of any cancellation of such insurance. In the event that the
Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operations Coverage insurance
required by Landlord, which is to be maintained for one (1) year following
completion of the work and acceptance by Landlord and Tenant. All policies
carried hereunder shall insure Landlord, Wareham Property Group as Landlord’s
manager, and Tenant, as their interests may appear, as well as Tenant’s Agents.
All insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects Landlord
and Tenant and that any other insurance maintained by Landlord or Tenant is
excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under the Lease and/or this Work
Agreement.
(d) Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other federal, state, city and/or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person or entity; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; (iii) building material manufacturer’s specifications, and (iv)
the Project’s Sustainability Practices and the applicable Green Building
Standards.
(e) Inspection by Landlord. Landlord shall have the right to inspect the Tenant
Improvements at all times, provided however, that Landlord’s failure to inspect
the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall



--------------------------------------------------------------------------------



notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant’s use of such other tenant’s
leased premises, Landlord may take such action as Landlord deems necessary, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s satisfaction.
(f) Meetings. Tenant shall hold periodic meetings at a reasonable time with the
Architect and the Contractor regarding the progress of the preparation of the
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at a location designated or reasonably approved by
Landlord, and Landlord and/or its agents shall receive prior written notice of,
and shall have the right to attend, all such meetings. Upon Landlord’s request,
certain of Tenant’s Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, and Landlord will be included in the
distribution list for such minutes. One such meeting each month shall include
the review of Contractor’s current request for payment.
3.3 Notice of Completion; Copy of Record Set of Plans. Following completion of
construction of the Tenant Improvements, Landlord shall cause a Notice of
Completion to be recorded in the office of the Recorder of Alameda County and
shall furnish a copy thereof to Tenant. Within thirty (30) days following the
completion of construction, (i) Tenant shall cause the Architect and Contractor
(A) to update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction, (B) to
certify to the best of their knowledge that the updated drawings are true and
correct, which certification shall survive the expiration or termination of the
Lease, and (C) to deliver to Landlord such updated drawings in accordance with
Landlord’s then-current CAD Requirements, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises. Tenant’s obligations set forth in this Section are collectively
referred to as the “Completion Obligations.”
SECTION 4 
LANDLORD WORK
Landlord shall deliver the Premises in “warm shell” condition and in conformance
with the base building standards as set forth on Exhibit B-1 hereto (the
“Landlord Work”). The Landlord Work shall comply in all respects with the Code
and other federal, state, city and/or quasi-governmental laws, codes, ordinances
and regulations, as each may apply according to the rulings of the controlling
public official, agent or other person or entity; the applicable standards of
the American Insurance Association (formerly, the National Board of Fire
Underwriters), and



--------------------------------------------------------------------------------



the National Electrical Code. Subject to the foregoing, Tenant shall accept the
Premises in its then existing, “AS-IS” condition.
SECTION 5 
MISCELLANEOUS
5.1 Tenant’s Representative. Tenant has designated __________________ as its
sole representative with respect to the matters set forth in this Work
Agreement, until further notice to Landlord, who shall have full authority and
responsibility to act on behalf of Tenant as required in this Work Agreement.
5.2 Landlord’s Representative. Landlord has designated ________________ as its
sole representative with respect to the matters set forth in this Work
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Work Agreement.
5.3 Tenant’s Default. Notwithstanding any provision to the contrary contained in
the Lease, if a Default by Tenant under the Lease (including, without
limitation, this Work Agreement) has occurred at any time on or before the
substantial completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance, and (ii) all other obligations of Landlord under the
terms of this Work Agreement shall be forgiven until such time as such default
is cured pursuant to the terms of the Lease.








--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT B-1 


THE SUSTAINABILITY DESIGN GUIDELINES






--------------------------------------------------------------------------------



EXHIBIT B-2 


LANDLORD WORK / WARM-SHELL DESCRIPTION 


OCCUPANCY
•Tower designed to accommodate "B" and "L" occupancies.
SITEWORK/PARKING
•Exterior hardscape and landscape including site lighting, curbs, sidewalks and
drive aisles, miscellaneous site furnishings and stormwater bio-filtration
system.
•Hardscape and landscaping on podium rooftop (tower's base), accessible from
tower.
•Connection from podium roof terrace to pedestrian bridge.
•Landlord-provided Generac emergency generator with enclosure for life-safety
and tenant purpose back-up power ( l 600kW / 2000 kV A/60Hz).
•Immediate connection to area commuter trains, buses and free EmeryGoRound
shuttle.
•Ample visitor/transient parking in podium with tenant employee parking in
adjacent 6100 Horton St Garage structure, including provisions for electric
vehicle charging.
•Outdoor bike racks and large indoor, secured bike storage.
•Significant on-site public art.
STRUCTURE
•Structural slab on grade supported by auger piles, pile caps and grade beams.
•Steel superstructure for podium and commercial tower above.
•Lateral system using moment frames and buckling-restrained brace frames
(BRB's). Seismic importance of 1.0.
•Floors of concrete slab on metal deck. Floor load of l 00 lbs/SF, reducible.
•Structural roof ( l 00 lbs per SF, reducible), and central mechanical
penthouse.
•Floor-to-floor height of 14' l 0" with top (9th) floor at 15' 0". Designed to
allow robust lab MEP above a minimum finished ceiling height of l 0'0".
•Floor vibration: 3rd floor 14,000 micro-inches/second, Floors 4-9 18,000
micro­inches/second.
EXTERIOR SKIN
•Glass (curtainwall, storefront and ribbon window systems), metal panels and
precast panels.
•Head of ribbon windows at 9'-0" above finished floor, sills at 3'-0."
•Metal panels for penthouse and screened mechanical area.
•Accessible private exterior terraces on Floors 4-6.


COMMON AREAS/FACILITIES


•Double-height ground floor lobby, complete with main greeting/security desk,
and all interior finishes, FF&E and art.
•Ground floor main electrical room, and fire control room with main fire alarm
panel.



--------------------------------------------------------------------------------



•Covered loading dock with roll-down door, at-grade area for shipping/receiving,
and hydraulic scissor lift.
•Trash room.
•750 GPM Patterson fire pump and 60,000 gallon fire water storage tank.
•Telecom main point of entry (MPOE) room. At grade with pathway to stacked tower
riser closets on every floor. Open access to main telco providers (AT&amp;T,
Comcast and Paxio Fiber).
•One service/freight elevator with capacity of 5,000 lbs. (sized to accommodate
an 8 ft. chemical fume hood). This elevator is accessible from loading dock and
services all floors plus roof and penthouse.
•Three destination dispatch passenger elevators serving the commercial tower
with capacity of 3,500 lbs. Fourth pit for potential future elevator.
•Two exit stair towers completed including drywall enclosure finished and
painted on interior, stair treads, handrails, lighting, and stairway
pressurization/smoke evacuation.
FULL FLOOR TENANT AREAS:
• Central, fully finished men's and women's restrooms on each floor.
• Janitor closet on every floor.
• Electrical closet with access to main bus duct riser on every floor. Closets
have been sized to allow some amount of future tenant transformers.
• IDF riser closet on every floor.
• Tenant and employee access to nearby shared campus conference facility and
workout room.
• Exterior cladding and framing ready for tenant insulation and drywall.


MECHANICAL
•Floor heights and structural beam depths allow for 22" duct height while still
maintaining a I O'O" finished ceiling, with higher ceilings possible. Indicative
duct layout drawings can be shared upon request.
•Stand-alone split system serves the main lobby and ground floor back of house
areas.
•Completed vertical shafts sized to accommodate supply air mains, exhaust duct
mains, and chilled and heating water risers.
•74"x24" supply air duct stub-out at each shaft (typ. x3) per floor
•66"x24" general lab exhaust sub-duct stub-out at each shaft (typ. x3) per floor
•4" process condenser water stub-out at each floor
•4" heat hot water stub-out at each floor
•Central equipment (air handlers, exhaust fans, chillers, boilers, pumps,
cooling tower, and associated equipment) designed to supply I 00% outside air of
l .6 CFM per square foot of tenant area.
•(3) 100,000 CFM GovernAir custom air handling units
•(4) 60,000 CFM Lorin Cook lab exhaust fans
•(2) 750 ton Trane water cooled chillers
•(1) 400 ton heat exchanger for process cooling
•(1) 1875 GPM BAC cooling tower
•(4) 5,600 MBH Aerco output boilers.
•Central Building Management System (BMS) to control core HVAC. 



--------------------------------------------------------------------------------



•Pre-identified future louver area on each floor allows for potential additional
on-floor air handler for greater capacities, if necessary. 
•High-rise smoke evacuation system as required by code for base building shell.
•Core restrooms on every floor served by dedicated bathroom exhaust riser with
rooftop exhaust fan. Transfer/make-up air will be provided as part of Tenant
Improvement.


ELECTRICAL


• PG&E transformer at 1 00kV A, 480Y /2 77V.
• Transformer serves installed main switchboard rated at 4,000 amp, 480Y/277V.
• 3000 amp, 277/480V 3P, 4W bus duct runs from main electrical room up to
penthouse and connecting all on-floor tenant electrical rooms. Tenants have
their pro-rata share of access to this electrical riser. Assuming a typical
60/40 lab to office mix for any tenant, this electrical system allows for power
and lighting at 5.2W/sq.ft. in office areas and of 6.2W/sq.ft. in lab areas.
Please note that the Mechanical system electrical needs have been accommodated
outside/on top of of these amounts.
• Each tenant electrical room has a 200 amp 277/480V panel, a 45 kV A step down
transformer, and a 100 amp 120/208V panel. If Tenants' electrical allowance
(above) permits, they can add taps to the 480V bus duct to access more power.
The electrical room on each floor has been sized to allow for the siting of
transformer(s) tenants will likely employ.
• Landlord-provided 1.5 MW 60Hz 480V diesel standby emergency generator at grade
at building exterior. Generator is sized for 2400A. Two Automatic Transfer
Switches
(A TS) divide life safety loads from tenant discretionary loads. 800A is
allocated for life safety purposes and 1600 A for tenant discretionary loads.
Off this riser each floor has a 200A emergency panel (rated 277/480V, 3-phase, 4
wire) to which tenants have their pro-rata access. There is an 800A emergency
panel on the roof. 400A was used to support certain AHU and EF HVAC equipment,
and the 400A balance is available for future loads. The opportunity to serve
greater tenant loads would be through separate standby power equipment on ground
floor.


PLUMBING: 


•Building storm and overflow drainage system, including bio-retention system to
biologically treat/filter all site-generated storm water.
•Backflow prevention device at main water entry point
•Cold and hot water provided to all restrooms in core and shell.
• Two 2" Cold water stub outs on every floor.
• 4" Waste and 3" vent stub on every floor, located at risers in each quadrant.
• Tenant domestic hot water to be via electric hot water heaters as part of
Tenant Improvements.
• Natural gas riser to serve core and shell domestic hot water needs and
building penthouse HVAC heat boilers. Tenant natural gas available at each floor
with 1-1/4" stub-out at 2psi. Tenant to provide pressure reducing valves and
sub-meters.
• No provisions for acid waste. Neutralization, if and as required, to be
performed by tenants in tenant spaces.








--------------------------------------------------------------------------------



FIRE /LIFE SAFTEY:
• Existing 2-hour separation between floors.
• Base building sprinkler system with shell configuration heads on every floor
as part of base building.
• Fire pump with 60,000 gallon emergency fire water tank at ground floor.
• Main fire alarm closet with main fire alarm panel at ground level (Notifier by
Honeywell).
• Code fire alarm devices for core areas at every floor.
• 2-hour fire rating at north fa;ade met with addition of tenant-supplied
interior drywall.


SECURITY/ TELECOM:
• Main MPOE room at grade, with central risers up commercial tower connecting
tenant IDF rooms on every floor.
• Card access at all exterior points of entry and at parking garage.
• Manned security station in main lobby with 24/7 manned campus security.









--------------------------------------------------------------------------------



EXHIBIT C-1
LABORATORY RULES AND REGULATIONS
1.Any laboratory equipment (glass and cage washers, sterilizers, centrifuges,
etc.) being used during Standard Operating Hours must be properly insulated for
noise to prevent interruption of other tenants' business. Landlord reserves the
right to request all equipment be insulated prior to occupancy. Should other
tenants complain of noise, the laboratory tenant will be responsible for abating
any noise issues, at the laboratory tenant's sole cost.
2.Any damages to property due to leaks from laboratory equipment will be the
sole responsibility of the laboratory tenant. Should damage occur in other
tenant spaces, any and all damages and clean-up will be the responsibility of
the laboratory tenant.
3.Animal activities are a recognized and necessary process in the biotech
industry. Such activities may only be conducted by laboratory tenants pursuant
to all the requirements of their respective lease (including any "Use" clause)
and require specific, written approval by Landlord in advance. Any animal
activities shall be conducted pursuant to all regulations, standards and best
industry practices relating to them.
4.The Project is a mixed-use facility, and laboratory tenants share space with
office tenants. To reduce the potential interaction with office tenants and
their employees and visitors with any biotech animal operations, any animal
testing performed, any deliveries of animals and any equipment, foods, cleaners,
etc. associated with animal activities, must be coordinated through the loading
dock after hours and with the cooperation of the building management and
security personnel. The laboratory tenant should make every effort to handle any
deliveries relating to animal activities outside of Standard Operating Hours.
The freight elevator must be used at all times, and delivery trucks should not
be visible to the other tenants in the campus area. No cartons, containers or
cardboard boxes bearing the nature of contents may be stored or left in common
area spaces, including any garage/freight areas. Feed bags, animal carriers, and
any and all other related containers must be disposed of properly and with
discretion.
5.All exterior signage relating to laboratory operations (i.e., visible to
common areas, including corridors) must be kept to the minimum required by Laws.
All signs must have Landlord's approval prior to installation.  






--------------------------------------------------------------------------------



EXHIBIT C-2
RULES AND REGULATIONS
1. No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and if the
Premises are situated on the ground floor of the Project, Tenant shall further,
at Tenant’s own expense, keep the sidewalks and curb directly in front of the
Premises clean and free from rubbish.
2. No awning or other projection shall be attached to the outside walls or
windows of the Project without the prior written consent of Landlord. No
curtains, blinds, shades, drapes or screens shall be attached to or hung in, or
used in connection with any window or door of the Premises, without the prior
written consent of Landlord. Such awnings, projections, curtains, blinds,
shades, drapes, screens and other fixtures must be of a quality, type, design,
color, material and general appearance approved by Landlord, and shall be
attached in the manner approved by Landlord. All lighting fixtures hung in
offices or spaces along the perimeter of the Premises must be of a quality,
type, design, bulb color, size and general appearance approved by Landlord.
3. No sign, advertisement, notice, lettering, decoration or other thing shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside or
inside of the Premises or of the Project, without the prior written consent of
Landlord. In the event of the violation of the foregoing by Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant.
4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the window sills or in the public portions of the
Project.
5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Project, nor placed in public portions thereof
without the prior written consent of Landlord.
6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damages resulting
from any misuse of the fixtures shall be borne by Tenant to the extent that
Tenant or Tenant’s agents, servants, employees, contractors, visitors or
licensees shall have caused the same.
7. Tenant shall not mark, paint, drill into or in any way deface any part of the
Premises or the Project. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct.




--------------------------------------------------------------------------------



8. No animal or bird of any kind shall be brought into or kept in or about the
Premises or the Project, except registered service animals.
9. Tenant shall cooperate with Landlord’s efforts to implement the Project’s
Sustainability Practices and the applicable Green Building Standards, including,
but not limited to, complying with Landlord’s then-current energy saving efforts
and participating in any recycling programs and occupant satisfaction and
transportation surveys.
10. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Project, or neighboring
buildings or premises, or those having business with them. Tenant shall not
throw anything out of the doors, windows or skylights or down the passageways.
11. Tenant shall regularly conduct cleaning and janitorial activities,
especially in bathrooms, kitchens and janitorial spaces, to remove mildew and
prevent moist conditions and shall comply with the Project’s Sustainability
Practices and the applicable Green Building Standards.
12. No additional locks, bolts or mail slots of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof. Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.
13. All removals, or the carrying in or out of any safes, freight, furniture,
construction material, bulky matter or heavy equipment of any description must
take place during the hours which Landlord or its agent may determine from time
to time. Landlord reserves the right to prescribe the weight and position of all
safes, which must be placed upon two‑inch thick plank strips to distribute the
weight. The moving of safes, freight, furniture, fixtures, bulky matter or heavy
equipment of any kind must be made upon previous notice to the Building Manager
and in a manner and at times prescribed by him, and the persons employed by
Tenant for such work are subject to Landlord’s prior approval. Landlord reserves
the right to inspect all safes, freight or other bulky articles to be brought
into the Project and to exclude from the Project all safes, freight or other
bulky articles which violate any of these Rules and Regulations or the Lease of
which these Rules and Regulations are a part.
14. Tenant shall not purchase spring water, towels, janitorial or maintenance or
other like service from any company or persons not approved by Landlord.
Landlord shall approve a sufficient number of sources of such services to
provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with security
and proper operation of the Project.
15. Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Project which, in Landlord’s opinion, tends
to impair the reputation of the Project or its desirability as a first class
building for offices and/or commercial services and upon notice from Landlord,
Tenant shall refrain from or discontinue such advertising.




--------------------------------------------------------------------------------



16. Landlord reserves the right to exclude from the Project between the hours of
6:00 p.m. and 8:00 a.m. Monday through Friday, after 1:00 p.m. on Saturdays and
at all hours Sundays and legal holidays, all persons who do not present a pass
to the Project issued by Landlord. Landlord may furnish passes to Tenant so that
Tenant may validate and issue same. Tenant shall safeguard said passes and shall
be responsible for all acts of persons in or about the Project who possess a
pass issued to Tenant.
17. Tenant’s vendors and contractors shall, while in the Premises or elsewhere
in the Project, be subject to and under the control and direction of the
Building Manager (but not as agent or servant of said Building Manager or of
Landlord) and shall be required to maintain such insurance coverage as
reasonably approved by Landlord with liability policies naming Landlord and the
Indemnitees as additional insureds.
18. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith at
Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.
19. The requirements of Tenant will be attended to only upon application at the
office of the Project. Project personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of the Landlord.
20. Canvassing, soliciting and peddling in the Project are prohibited and Tenant
shall cooperate to prevent the same.
21. No water cooler, air conditioning unit or system or other apparatus shall be
installed or used by Tenant without the written consent of Landlord.
22. There shall not be used in any premises, or in the public halls, plaza
areas, lobbies, or elsewhere in the Project, either by Tenant or by jobbers or
others, in the delivery or receipt of merchandise, any hand trucks or dollies,
except those equipped with rubber tires and sideguards.
23. Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlord from time to time.
24. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.
25. Tenant shall keep its window coverings closed during any period of the day
when the sun is shining directly on the windows of the Premises.




--------------------------------------------------------------------------------



26. Tenant shall not use the name of the Project for any purpose other than as
the address of the business to be conducted by Tenant in the Premises, nor shall
Tenant use any picture of the Project in its advertising, stationery or in any
other manner without the prior written permission of Landlord. Landlord
expressly reserves the right at any time to change said name without in any
manner being liable to Tenant therefor.
27. Tenant shall not conduct any restaurant, catering operations, or similar
activities at the Premises; provided, however, Tenant may cook and/or prepare
food and beverage solely for in-Premises consumption by its employees provided
that no odors of cooking or other processes emanate from the Premises. Tenant
shall not install or permit the installation or use of any vending machine or
permit the delivery of any food or beverage to the Premises except by such
persons and in such manner as are approved in advance in writing by Landlord.
28. The Premises shall not be used as an employment agency, a public
stenographer or typist, a labor union office, a physician’s or dentist’s office,
a dance or music studio, a school, a beauty salon, or barber shop, the business
of photographic, multilith or multigraph reproductions or offset printing (not
precluding using any part of the Premises for photographic, multilith or
multigraph reproductions solely in connection with Tenant’s own business and/or
activities), a restaurant or bar, an establishment for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods, an
establishment for preparing, dispensing or consumption of food or beverages of
any kind in any manner whatsoever, or news or cigar stand, or a radio,
television or recording studio, theatre or exhibition hall, or manufacturing, or
the storage or sale of merchandise, goods, services or property of any kind at
wholesale, retail or auction, or for lodging, sleeping or for any immoral
purposes.
29. Business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not install any
machine or equipment which causes noise, heat, cold or vibration to be
transmitted to the structure of the building in which the Premises are located
without Landlord’s prior written consent, which consent may be conditioned on
such terms as Landlord may require. Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot that such floor was
designed to carry and which is allowed by Law.
30. Tenant shall not store any vehicle within the parking area. Tenant’s parking
rights are limited to the use of parking spaces for short‑term parking, of up to
twenty‑four (24) hours, of vehicles utilized in the normal and regular daily
travel to and from the Project. Tenants who wish to park a vehicle for longer
than a 24‑hour period shall notify the Building Manager for the Project and
consent to such long‑term parking may be granted for periods up to two (2)
weeks. Any motor vehicles parked without the prior written consent of the
Building Manager for the Project for longer than a 24‑hour period shall be
deemed stored in violation of this rule and regulation and shall be towed away
and stored at the owner’s expense or disposed of as provided by Law.
31. Smoking is prohibited in the Premises, the Building and all enclosed Common
Areas of the Project, including all lobbies, all hallways, all elevators and all
lavatories.





--------------------------------------------------------------------------------



RIDER 1
COMMENCEMENT DATE AGREEMENT
Emery Station West, LLC, a California limited liability company (“Landlord”),
and Zogenix, a Delaware corporation (“Tenant”), have entered into a certain
Lease dated as of October 1, 2018 (the “Lease”). Unless otherwise defined
herein, all capitalized terms shall have the same meaning ascribed to them in
the Lease.
WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.2(b) of the
Lease.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:
1. The Commencement Date is acknowledged to be October 1, 2018.
2. Tenant hereby confirms that it has accepted possession of the Premises
pursuant to the terms of the Lease and that the Lease is in full force and
effect.
3. Except as expressly modified hereby, all terms and provisions of the Lease
are hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.
4. The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein. No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.





--------------------------------------------------------------------------------




TENANT:LANDLORD:Zogenix, Inc.,
a Delaware corporation Emery Station West, LLC,
a California limited liability companyBy:/s/ Stephen Farr By:
ES West Associates, LLC  
a California limited liability company,
its Managing Member
Print Name:Stephen Farr Its:CEO & President By:By:
Wareham-NZL, LLC 
a California limited liability company, 
its Manager
Print Name:Its:By:/s/ Richard K. Robbins 
Richard K. Robbins 
Manager






